Exhibit 10.2

 

TAX MATTERS AGREEMENT

 

DATED AS OF SEPTEMBER 8, 2016

 

BY AND BETWEEN

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

AND

 

ADIENT LIMITED

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

Section 1.

Definition of Terms

2

 

 

 

Section 2.

Allocation of Tax Liabilities

13

 

 

 

Section 2.01

General Rule

13

 

 

 

Section 2.02

Allocation of Taxes

13

 

 

 

Section 2.03

Certain Transaction and Other Taxes

15

 

 

 

Section 3.

Preparation and Filing of Tax Returns

16

 

 

 

Section 3.01

Johnson Controls Returns

16

 

 

 

Section 3.02

Adient Returns

17

 

 

 

Section 3.03

Tax Reporting Practices

17

 

 

 

Section 3.04

Consolidated or Combined Tax Returns

18

 

 

 

Section 3.05

Right to Review Tax Returns

19

 

 

 

Section 3.06

Adient Carryback Items and Claims for Refund

20

 

 

 

Section 3.07

Apportionment of Earnings and Profits and Tax Attributes

20

 

 

 

Section 4.

Payments

21

 

 

 

Section 4.01

Payment of Taxes

21

 

 

 

Section 4.02

Adjustments Resulting in Underpayments

21

 

 

 

Section 4.03

Indemnification Payments

22

 

 

 

Section 4.04

Payors; Payees; Treatment

22

 

 

 

Section 5.

Tax Benefits

22

 

 

 

Section 5.01

Tax Benefits

22

 

 

 

Section 5.02

Johnson Controls and Adient Income Tax Deductions in Respect of Certain Equity
Awards and Incentive Compensation

24

 

 

 

Section 6.

Transaction Status

25

 

 

 

Section 6.01

Restrictions on Adient

25

 

i

--------------------------------------------------------------------------------


 

Section 6.02

Restrictions on Johnson Controls

27

 

 

 

Section 6.03

Procedures Regarding Opinions and Rulings

28

 

 

 

Section 6.04

Liability for Separation Tax Losses

29

 

 

 

Section 6.05

Certain Elections

30

 

 

 

Section 7.

Assistance and Cooperation

31

 

 

 

Section 7.01

Assistance and Cooperation

31

 

 

 

Section 7.02

Tax Return Information

32

 

 

 

Section 7.03

Reliance by Johnson Controls

32

 

 

 

Section 7.04

Reliance by Adient

32

 

 

 

Section 8.

Tax Records

32

 

 

 

Section 8.01

Retention of Tax Records

32

 

 

 

Section 8.02

Access to Tax Records

33

 

 

 

Section 8.03

Preservation of Privilege

33

 

 

 

Section 9.

Tax Contests

33

 

 

 

Section 9.01

Notice

33

 

 

 

Section 9.02

Control of Tax Contests

34

 

 

 

Section 10.

Effective Date; Termination of Prior Intercompany Tax Allocation Agreements

37

 

 

 

Section 11.

Survival of Obligations

37

 

 

 

Section 12.

Treatment of Payments; Tax Gross-Up

37

 

 

 

Section 12.01

Treatment of Tax Indemnity and Tax Benefit Payments

37

 

 

 

Section 12.02

Tax Gross-Up

38

 

 

 

Section 12.03

Interest

38

 

 

 

Section 13.

Disagreements

38

 

 

 

Section 13.01

Dispute Resolution

38

 

 

 

Section 13.02

Injunctive Relief

39

 

ii

--------------------------------------------------------------------------------


 

Section 14.

Late Payments

39

 

 

 

Section 15.

Expenses

39

 

 

 

Section 16.

General Provisions

39

 

 

 

Section 16.01

Addresses and Notices

39

 

 

 

Section 16.02

Assignability

40

 

 

 

Section 16.03

Waiver

40

 

 

 

Section 16.04

Severability

40

 

 

 

Section 16.05

Authority

41

 

 

 

Section 16.06

Further Action

41

 

 

 

Section 16.07

Integration

41

 

 

 

Section 16.08

Construction

41

 

 

 

Section 16.09

No Double Recovery

41

 

 

 

Section 16.10

Currency

41

 

 

 

Section 16.11

Counterparts

41

 

 

 

Section 16.12

Governing Law

42

 

 

 

Section 16.13

Jurisdiction

42

 

 

 

Section 16.14

Amendment

42

 

 

 

Section 16.15

Adient Subsidiaries

42

 

 

 

Section 16.16

Successors

43

 

 

 

Section 16.17

Injunctions

43

 

iii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of September 8,
2016, by and between Johnson Controls International plc, an Irish public limited
company (“Johnson Controls”), and Adient Limited, a company organized under the
laws of Ireland (“Adient”) (collectively, the “Companies” and each, a
“Company”).

 

RECITALS

 

WHEREAS, Johnson Controls and Adient have entered into a Separation and
Distribution Agreement, dated as of September 8, 2016 (the “Separation and
Distribution Agreement”), providing for the separation of the Johnson Controls
Group from the Adient Group;

 

WHEREAS, pursuant to the terms of the Separation and Distribution Agreement and
the Separation Step Plan, Old Johnson Controls has and will, among other things,
(i) contribute, sell or otherwise transfer (or cause to be contributed, sold or
otherwise transferred) the Adient Assets to Jersey SpinCo and its Subsidiaries,
(ii) cause Jersey SpinCo and its Subsidiaries to assume the Adient Liabilities,
and (iii) sell or otherwise transfer all of the outstanding Jersey SpinCo Shares
to a wholly owned (directly or indirectly) Affiliate of Johnson Controls
(“TSub”) in exchange for a note or otherwise (the “Old Johnson Controls Jersey
SpinCo Sale”);

 

WHEREAS, following the Old Johnson Controls Jersey SpinCo Sale, TSub will sell
or otherwise transfer all of the outstanding Jersey SpinCo Shares to Johnson
Controls in exchange for a note, in partial repayment of a loan or otherwise
(the “TSub Jersey SpinCo Sale”);

 

WHEREAS, following the TSub Jersey SpinCo Sale, pursuant to the terms of the
Separation and Distribution Agreement, Johnson Controls will (and will cause
Adient to) effect the Distribution;

 

WHEREAS, Johnson Controls and its Subsidiaries have engaged in certain
restructuring transactions to facilitate the Distribution, including the Old
Johnson Controls Internal Contributions, the Old Johnson Controls Internal
Distributions, the Old Johnson Controls Jersey SpinCo Sale, the TSub Jersey
SpinCo Sale and the other transactions set forth in the Separation Step Plan;

 

WHEREAS, for U.S. Federal Income Tax purposes, it is intended that each of the
Old Johnson Controls Internal Distributions shall qualify as a transaction that
is generally tax-free pursuant to Sections 355(a) and 368(a)(1)(D) of the Code
or Section 355(a) of the Code, as applicable; and

 

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and to provide for and agree upon other matters
relating to Taxes.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.              Definition of Terms.  For purposes of this Agreement
(including the recitals hereof), the following terms have the following
meanings, and capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to them in the Separation and Distribution Agreement:

 

“Active Trade or Business” means, with respect to any Old Johnson Controls
Internal Distributing and any Old Johnson Controls Internal Controlled, the
active conduct (as defined in Section 355(b)(2) of the Code and the regulations
thereunder) by such entity and its “separate affiliated group” (as defined in
Section 355(b)(3)(B) of the Code) of the trade or business relied upon to
satisfy Section 355(b) of the Code with respect to the relevant Old Johnson
Controls Internal Distribution immediately prior to such Old Johnson Controls
Internal Distribution.

 

“Actually Realized” or “Actually Realizes” means, for purposes of determining
the timing of the incurrence of any Tax Liability or the realization of a Refund
(or any related Tax cost or Tax Benefit), whether by receipt or as a credit or
other offset to Taxes otherwise payable, by a Person in respect of any payment,
transaction, occurrence or event, the time at which the amount of Taxes paid (or
Refund realized) by such Person is increased above (or reduced below) the amount
of Taxes that such Person would have been required to pay (or Refund that such
Person would have realized) but for such payment, transaction, occurrence or
event.

 

“Adient” has the meaning set forth in the Preamble, and references herein to
Adient shall include any entity treated as a successor to Adient.

 

“Adient Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Adient Capital Stock” means all classes or series of capital stock of Adient,
including (i) the Adient Shares, (ii) all options, warrants and other rights to
acquire such capital stock, and (iii) all instruments properly treated as stock
in Adient for Federal Income Tax purposes.

 

“Adient Carryback Item” means any net operating loss, net capital loss, excess
tax credit or other similar Tax item of any member of the Adient Group which may
or must be carried from any Post-Distribution Period to any Pre-Distribution
Period under the Code or other applicable Tax Law.

 

“Adient Group” means Adient and its Affiliates, as determined immediately after
the Distribution.

 

“Adient Group Employees” has the meaning set forth in the Employee Matters
Agreement.

 

“Adient Group Relief” means, without duplication, (i) any Relief of any member
of the Adient Group as of immediately after the Distribution and (ii) any Relief
generated by, or attributable or arising to, any member of the Adient Group in a
Post-Distribution Period.

 

“Adient Return” has the meaning set forth in Section 3.02.

 

2

--------------------------------------------------------------------------------


 

“Adient Separate Return” means any Separate Return of Adient or any member of
the Adient Group.

 

“Adient Shares” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Adjusted Company” has the meaning set forth in Section 9.02(c).

 

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, Refund, or credit of Taxes, including (a) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset, and (c) any claim for Refund of Taxes previously paid.

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” means this Tax Matters Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions are generally authorized or required by Law to close in
Ireland, the United States or the United Kingdom.

 

“Check-the-Box Election” has the meaning set forth in Section 6.05(b).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Combined Return” means a consolidated, affiliated, combined, unitary, group or
other similar Tax Return (including a Tax Return with respect to a profit and/or
loss sharing group (e.g., UK group relief), group payment or similar group or
fiscal unity) that actually includes, by election or otherwise, one or more
members of the Johnson Controls Group together with one or more members of the
Adient Group (including, for the avoidance of doubt, any such Tax Return that is
an Old Johnson Controls Federal Consolidated Income Tax Return).

 

“Companies” or “Company” has the meaning set forth in the Preamble.

 

“Compensatory Equity Interests” has the meaning set forth in Section 5.02.

 

“Competent Authority Proceeding” means any proceeding pursuant to the mutual
assistance or mutual agreement provisions of any tax treaty or any similar
proceeding before any Competent Authority (or other body similar to a Competent
Authority established pursuant to any tax treaty).

 

“Distribution” means the distribution by Johnson Controls of all of the Jersey
SpinCo Shares to holders of Johnson Controls common stock, which will be
effected by way of a distribution in specie by Johnson Controls of the Adient
Business to the holders of Johnson Controls common stock, through (a) the
transfer to Adient, which will have been re-registered as a public limited
company, of Johnson Controls’ entire legal and beneficial interest in the issued

 

3

--------------------------------------------------------------------------------


 

share capital of Jersey SpinCo, and (b) the issuance of Adient Shares to holders
of Johnson Controls common stock on a pro rata basis.

 

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Electronics Business” means the “Business,” as defined in that certain Purchase
Agreement, dated as of January 12, 2014, by and between Johnson Controls, Inc.
and Visteon Corporation, and the “Business,” as defined in that certain Asset
Purchase Agreement, dated as of July 18, 2013, by and between Johnson
Controls, Inc. and Gentex Corporation.

 

“Electronics Business Tax” means any Tax Liability imposed on any Electronics
Entity and attributable to the Electronics Business (determined on a “with and
without” basis).

 

“Electronics Business Tax Attribute” means any Tax Attribute of any Electronics
Entity attributable to the Electronics Business, as determined by Johnson
Controls in good faith.

 

“Electronics Entity” means each of Johnson Controls Automotive Electronics do
Brasil Ltda. (formerly SAGEM Do Brasil), JC International ZAO, and any of their
respective successors.

 

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
September 8, 2016, by and between Johnson Controls and Adient.

 

“Federal Income Tax” means any Tax imposed by Subtitle A of the Code.

 

“Federal Other Tax” means any Tax imposed by the federal government of the
United States of America other than any Federal Income Taxes.

 

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code and the Treasury Regulations
Thereunder.

 

“Filing Date” has the meaning set forth in Section 6.04(d).

 

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a Tax Period, (a) by
IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
Laws of a State, local or foreign taxing jurisdiction, except that a Form 870 or
870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of Law) the right
of the taxpayer to file a claim for Refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
Tax Period (as the case may be); (b) by a decision, judgment, decree or other
order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Section 7121 or 7122 of the Code, or a comparable agreement under the Laws of a
State, local or foreign taxing jurisdiction; (d) by any allowance of a Refund in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such Refund may be recovered (including by

 

4

--------------------------------------------------------------------------------


 

way of offset) by the jurisdiction imposing such Tax; (e) by a final settlement
resulting from a Competent Authority Proceeding or determination; or (f) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the parties hereto.

 

“Foreign Corporation Status” means the status of Adient as a foreign corporation
(within the meaning of Sections 7701(a)(3) and 7701(a)(5) of the Code) for U.S.
federal tax purposes as of immediately after the Distribution.

 

“Foreign Income Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, which is an income tax as defined in
Treasury Regulations Section 1.901-2.

 

“Foreign Other Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, other than any Foreign Income Taxes.

 

“Former Adient Group Employees” has the meaning provided in the Employee Matters
Agreement.

 

“Former Johnson Controls Group Employee” has the meaning provided in the
Employee Matters Agreement.

 

“Group” means the Johnson Controls Group or the Adient Group, or both, as the
context requires.

 

“High-Level Dispute” means any dispute or disagreement (a) relating to liability
under Section 6.04 or (b) in which the amount of liability in dispute exceeds
$10 million.

 

“Income Tax” means any Federal Income Tax, State Income Tax or Foreign Income
Tax.

 

“Indemnitee” has the meaning set forth in Section 12.03.

 

“Indemnitor” has the meaning set forth in Section 12.03.

 

“IRS” means the United States Internal Revenue Service.

 

“Jersey SpinCo” means Adient Global Holdings Ltd, a Jersey public limited
company and a direct wholly owned Subsidiary of Adient immediately following the
Distribution.

 

“Jersey SpinCo Shares” means the ordinary shares, par value £1 per share, of
Jersey SpinCo.

 

“Johnson Controls” has the meaning set forth in the Preamble.

 

“Johnson Controls Business” has the meaning set forth in the Separation and
Distribution Agreement.

 

5

--------------------------------------------------------------------------------


 

“Johnson Controls Group” means Johnson Controls and its Affiliates, excluding
any entity that is a member of the Adient Group.

 

“Johnson Controls Group Employees” has the meaning set forth in the Employee
Matters Agreement.

 

“Johnson Controls Group Relief” means, without duplication, (i) any Relief of
any member of the Johnson Controls Group as of immediately after the
Distribution and (ii) any Relief generated by, or attributable or arising to,
any member of the Johnson Controls Group in a Post-Distribution Period.

 

“Johnson Controls Return” has the meaning set forth in Section 3.01(a).

 

“Johnson Controls Separate Return” means any Separate Return of Johnson Controls
or any member of the Johnson Controls Group.

 

“Law” has the meaning set forth in the Separation and Distribution Agreement.

 

“Loss” has the meaning set forth in Section 5.01(b).

 

“Non-Recoverable Transaction Tax Return” has the meaning set forth in
Section 3.01(a).

 

“Non-Recoverable Transaction Taxes” has the meaning set forth in
Section 2.03(a).

 

“Notified Action” has the meaning set forth in Section 6.03(a).

 

“Old Johnson Controls” means Johnson Controls, Inc., a Wisconsin corporation.

 

“Old Johnson Controls Affiliated Group” has the meaning set forth in the
definition of “Old Johnson Controls Federal Consolidated Income Tax Return.”

 

“Old Johnson Controls Federal Consolidated Income Tax Return” means any U.S.
federal income Tax Return for the affiliated group (as that term is defined in
Section 1504 of the Code and the regulations thereunder) of which Old Johnson
Controls is the common parent (the “Old Johnson Controls Affiliated Group”).

 

“Old Johnson Controls Internal Contribution” means the contribution of specified
assets to an Old Johnson Controls Internal Controlled pursuant to the Separation
and Distribution Agreement and the Separation Step Plan.

 

“Old Johnson Controls Internal Controlled” means each of Recaro Automotive
Mexico S. de R.L. de C.V., Ensamble de Interiors Automotrices S. de R.L. de C.V.
and Johnson Controls Asia Holdings Co. Limited, and their respective successors.

 

“Old Johnson Controls Internal Controlled Capital Stock” means, with respect to
any Old Johnson Controls Internal Controlled, all classes or series of capital
stock of such Old Johnson Controls Internal Controlled, including (i) any class
of common stock, preferred stock

 

6

--------------------------------------------------------------------------------


 

or other capital stock, (ii) all options, warrants and other rights to acquire
such capital stock, and (iii) all instruments properly treated as stock in such
Old Johnson Controls Internal Controlled for Federal Income Tax purposes.

 

“Old Johnson Controls Internal Distributing” means each of JC Enterprises Mexico
SRL, Johnson Controls Holding Company, Inc. and Johnson Controls Holding China
Business Trust, and their respective successors.

 

“Old Johnson Controls Internal Distributing Capital Stock” means, with respect
to any Old Johnson Controls Internal Distributing, all classes or series of
capital stock of any Old Johnson Controls Internal Distributing, including
(i) any class of common stock, preferred stock or other capital stock, (ii) all
options, warrants and other rights to acquire such capital stock, and (iii) all
instruments properly treated as stock in such Old Johnson Controls Internal
Distributing for Federal Income Tax purposes.

 

“Old Johnson Controls Internal Distribution” means the distribution or exchange
pursuant to a full or partial redemption by an Old Johnson Controls Internal
Distributing of the common stock of the applicable Old Johnson Controls Internal
Controlled to or with Johnson Controls or another member of the Johnson Controls
Group in a transaction intended to qualify as generally tax-free pursuant to
Sections 355(a) and 368(a)(1)(D) of the Code or Section 355(a) of the Code, as
applicable.

 

“Old Johnson Controls Jersey SpinCo Sale” has the meaning set forth in the
Recitals.

 

“Other Tax” means any Federal Other Tax, State Other Tax or Foreign Other Tax.

 

“Past Practices” has the meaning set forth in Section 3.03(a).

 

“Payment Date” means (i) with respect to any Old Johnson Controls Federal
Consolidated Income Tax Return, the due date for any required installment of
estimated taxes determined under Section 6655 of the Code, the due date
(determined without regard to extensions) for filing the return determined under
Section 6072 of the Code, and the date the return is filed, and (ii) with
respect to any other Tax Return, the corresponding or similar dates determined
under the applicable Tax Law.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or a governmental entity or any department, agency or political
subdivision thereof, without regard to whether any entity is treated as
disregarded for Federal Income Tax purposes.

 

“Permitted Adient Carryback” has the meaning set forth in Section 5.01(d).

 

“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date, and, in the case of any Straddle Period, the portion of such Straddle
Period beginning the day after the Distribution Date.

 

7

--------------------------------------------------------------------------------


 

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date, and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Distribution Date.

 

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Privilege” means any privilege that may be asserted under applicable Law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

 

“Privileged Tax Documentation” has the meaning set forth in Section 8.03.

 

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulations Section 1.355-7, or any
other regulations promulgated thereunder, to enter into a transaction or series
of transactions), whether such transaction is supported by Adient management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
Adient would merge or consolidate with any other Person or as a result of which
any Person or Persons would (directly or indirectly) acquire, or have the right
to acquire, from Adient and/or one or more holders of Adient Capital Stock, a
number of shares of Adient Capital Stock that would, when combined with any
other changes in ownership of Adient Capital Stock pertinent for purposes of
Section 355(e) of the Code, comprise 40% or more of (A) the value of all
outstanding shares of stock of Adient as of the date of such transaction, or in
the case of a series of transactions, the date of the last transaction of such
series, or (B) the total combined voting power of all outstanding shares of
voting stock of Adient as of the date of such transaction, or in the case of a
series of transactions, the date of the last transaction of such series. 
Notwithstanding the foregoing, a Proposed Acquisition Transaction shall not
include (A) the adoption by Adient of a shareholder rights plan or (B) issuances
by Adient that satisfy Safe Harbor VIII (relating to acquisitions in connection
with a person’s performance of services) or Safe Harbor IX (relating to
acquisitions by a retirement plan of an employer) of Treasury Regulations
Section 1.355-7(d).  For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock shall be treated as an
indirect acquisition of shares of stock by the non-exchanging shareholders.
 This definition and the application thereof are intended to monitor compliance
with Section 355(e) of the Code and shall be interpreted accordingly.  Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated into this definition and its
interpretation.

 

“Recipient” means, with respect to the transfers occurring pursuant to any of
the Separation Transactions, the Person receiving assets and/or liabilities.

 

“Refund” means any refund of Taxes, including any refund or reduction in Tax
Liabilities by means of a credit or offset.

 

“Relief” means any relief, loss allowance, exemption, set-off, Refund,
deduction, credit or Tax Attribute utilized in computing, or against, taxable
income or Tax Liability.

 

8

--------------------------------------------------------------------------------


 

“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing such Tax Return under this Agreement.

 

“Restriction Period” means the period beginning on the date hereof and ending on
(and including) the two-year anniversary of the Distribution Date.

 

“Retention Date” has the meaning set forth in Section 8.01.

 

“Section 336(e) Election” has the meaning set forth in Section 6.05(a).

 

“Separate Return” means (a) in the case of any Tax Return of any member of the
Adient Group (including any consolidated, affiliated, combined, unitary, group
or other similar Tax Return (including a Tax Return with respect to a profit
and/or loss sharing group (e.g., UK group relief), group payment or similar
group or fiscal unity)), any such Tax Return that does not include any member of
the Johnson Controls Group and (b) in the case of any Tax Return of any member
of the Johnson Controls Group (including any consolidated, affiliated, combined,
unitary, group or other similar Tax Return (including a Tax Return with respect
to a profit and/or loss sharing group (e.g., UK group relief), group payment or
similar group or fiscal unity)), any such Tax Return that does not include any
member of the Adient Group.

 

“Separation” means the separation of the Adient Business from the Johnson
Controls Business.

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Separation Related Tax Contest” means any Tax Contest in which the IRS, another
Tax Authority or any other party asserts a position that could reasonably be
expected to adversely affect, jeopardize or prevent (a) the Tax-Free Status of
any of the Old Johnson Controls Internal Distributions (and, where applicable,
the related Old Johnson Controls Internal Contribution), (b) a Separation
Transaction (other than a Separation Transaction described in clause (a)) to
have the tax-free or other tax treatment described in the Tax Treatment Schedule
or the Separation Step Plan, or (c) the Unrestricted Inversion Status of the
Tyco Merger.

 

“Separation Step Plan” means the global plan of reorganization setting forth the
specific transactions undertaken in anticipation and furtherance of the
Separation, attached as Schedule 2.1(a) to the Separation and Distribution
Agreement.

 

“Separation Tax Losses” means (i) all Taxes imposed pursuant to (or any
reduction in a Refund resulting from) any settlement, Final Determination,
judgment or otherwise; (ii) all third-party accounting, legal and other
professional fees and court costs incurred in connection with such Taxes (or
reduction in a Refund), as well as any other out-of-pocket costs incurred in
connection with such Taxes; and (iii) all third-party costs, expenses and
damages associated with any stockholder litigation or other controversy and any
amount required to be paid by Johnson Controls (or any Johnson Controls
Affiliate) or Adient (or any Adient Affiliate) in respect of any liability of or
to shareholders, whether paid to shareholders or to the IRS or any other Tax
Authority, in each case, resulting from (x) the failure of any of the Old
Johnson Controls Internal Contributions or Old Johnson Controls Internal
Distributions to have Tax-Free Status (including,

 

9

--------------------------------------------------------------------------------


 

for the avoidance of doubt, any Taxes imposed on income or gain recognized
pursuant to any “gain recognition agreement” within the meaning of Treasury
Regulations Section 1.367(a)-8 previously entered into in connection with any
other transaction that results from or is attributable to the failure of any of
the Old Johnson Controls Internal Contributions or Old Johnson Controls Internal
Distributions to have Tax-Free Status), (y) the failure of a Separation
Transaction (other than a Separation Transaction described in clause (x)) to
have the tax-free or other tax treatment described in the Tax Treatment Schedule
or the Separation Step Plan, or (z) the failure of the Tyco Merger to have
Unrestricted Inversion Status; provided that amounts shall be treated as having
been required to be paid for purposes of clause (iii) of this definition to the
extent they are paid in a good-faith compromise or settlement of an asserted
claim.  For the avoidance of doubt, except as expressly provided to the contrary
in this Agreement, the amount of Taxes that are Separation Tax Losses for which
Johnson Controls and Adient, as applicable, are liable pursuant to this
Agreement shall be calculated without taking into account the utilization of any
Adient Group Relief or Johnson Controls Group Relief, respectively.

 

“Separation Transactions” means the Distribution and the other transactions
contemplated by the Separation and Distribution Agreement and the Separation
Step Plan in furtherance of the Separation (including the Old Johnson Controls
Internal Contributions, the Old Johnson Controls Internal Distributions, the Old
Johnson Controls Jersey SpinCo Sale and the TSub Jersey SpinCo Sale).

 

“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State or the District of Columbia that is
imposed on or measured by net income, including state and local franchise or
similar Taxes measured by net income.

 

“State Other Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State or the District of Columbia, other
than any State Income Taxes.

 

“Straddle Combined Return” means any Combined Return for a Straddle Period that
is, under applicable Law, required to include a member of the Adient Group in
the portion of such Straddle Period that is a Post-Distribution Period.

 

“Straddle Period” means any Tax Period that begins on or before and ends after
the Distribution Date.

 

“Tax” or “Taxes” means any taxes, fees, assessments, duties or other similar
charges imposed by any Tax Authority, including, without limitation, income,
gross income, gross receipts, profits, capital stock, franchise, withholding,
payroll, social security, workers’ compensation, unemployment, disability,
property, ad valorem, stamp, excise, severance, occupation, service, sales, use,
license, lease, transfer, import, export, value-added, alternative minimum,
estimated or other tax (including any fee, assessment, duty, or other charge in
the nature of or in lieu of any tax), and any interest, penalties, additions to
tax or additional amounts in respect of the foregoing.  For the avoidance of
doubt, Tax includes any increase in Tax as a result of a Final Determination.

 

“Tax Advisor” means tax counsel or accountant of recognized national standing.

 

10

--------------------------------------------------------------------------------


 

“Tax Advisor Dispute” has the meaning set forth in Section 13.01.

 

“Tax Attribute” or “Attribute” means a net operating loss, net capital loss,
unused investment credit, unused foreign tax credit, excess charitable
contribution, general business credit or any other Tax Item that could reduce a
Tax or create a Tax Benefit.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision or
otherwise having jurisdiction with respect to such Tax.

 

“Tax Benefit” means any loss, deduction, refund, credit, offset or other Tax
item reducing Taxes paid or payable.  For purposes of this Agreement, the amount
of any Tax Benefit Actually Realized by a Person as a result of any such Tax
item shall be determined on a “with and without basis” as the excess of (a) the
hypothetical liability of such Person for the relevant Tax for the relevant Tax
Period, calculated as if such Tax item had not been utilized but with all other
facts unchanged, over (b) the actual liability of such Person for such Tax for
such Tax Period, calculated taking into account such Tax item (and, for this
purpose, treating a Refund as a reduction in liability for Tax).

 

“Tax Contest” means an audit, review, examination or any other administrative or
judicial proceeding with the purpose or effect of redetermining Taxes (including
any administrative or judicial review of any claim for any Refund).

 

“Tax-Free Status” means, with respect to each Old Johnson Controls Internal
Distribution (where relevant, taken together with the related Old Johnson
Controls Internal Contribution), the qualification thereof (a) as a transaction
described in Sections 355(a) and 368(a)(1)(D) of the Code or Section 355(a) of
the Code, as applicable, (b) as a transaction in which the stock distributed
thereby is “qualified property” for purposes of Sections 355(c)(2) and
361(c)(2) of the Code, and (c) as a transaction in which Johnson Controls,
Adient and the members of their respective Groups recognize no income or gain
for U.S. federal income tax purposes pursuant to Sections 355, 361 and 1032 of
the Code, other than intercompany items or excess loss accounts taken into
account pursuant to the Treasury Regulations promulgated pursuant to
Section 1502 of the Code.

 

“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

 

“Tax Law” means the Law of any governmental entity or political subdivision
thereof relating to any Tax.

 

“Tax Liability” means any liability or obligation for Taxes.

 

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

 

“Tax Records” means any Tax Returns, Tax Return workpapers, documentation
relating to any Tax Contest, and any other books of account or records (whether
or not in written,

 

11

--------------------------------------------------------------------------------


 

electronic or other tangible or intangible forms and whether or not stored on
electronic or any other medium) maintained or required to be maintained under
the Code or other applicable Tax Laws or under any record retention agreement
with any Tax Authority.

 

“Tax Return” or “Return” means any report of Taxes due, any claim for Refund of
Taxes paid, any information return with respect to Taxes, or any other similar
report, statement, declaration, or document filed or required to be filed under
the Code or other Tax Law, including any attachments, exhibits or other
materials submitted with any of the foregoing, and including any amendments or
supplements to any of the foregoing.

 

“Tax Treatment Schedule” means the schedule setting forth the intended tax
treatment of certain of the Separation Transactions, attached as Schedule 1.7 to
the Separation and Distribution Agreement.

 

“TSub” has the meaning set forth in the Recitals.

 

“TSub Jersey SpinCo Sale” has the meaning set forth in the Recitals.

 

“Transaction Taxes” means any value-added, goods and services, sales, use,
consumption, excise, service, transfer, stamp, documentary, filing, recordation
Taxes or similar Taxes, in each case imposed or payable upon any of the
Separation Transactions.

 

“Transferor” means, with respect to the transfers occurring pursuant to any of
the Separations Transactions, the Person transferring assets and/or liabilities.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

 

“Tyco Merger” means the merger of an indirect subsidiary of Tyco International,
plc with and into Old Johnson Controls effected on September 2, 2016.

 

“Unrestricted Inversion Status” means, with respect to the Tyco Merger, the
failure of the ownership threshold of Section 7874(a)(2)(B)(ii) of the Code to
be met.

 

“Unqualified Tax Opinion” means an unqualified opinion of a Tax Advisor on which
Johnson Controls may rely to the effect that a transaction will not adversely
affect (i) the Tax-Free Status of any of the Old Johnson Controls Internal
Distributions and any of the Old Johnson Controls Internal Contributions and
(ii) the Unrestricted Inversion Status of the Tyco Merger; provided that any tax
opinion obtained in connection with a proposed acquisition of Adient Capital
Stock or any Old Johnson Controls Internal Controlled Capital Stock entered into
during the Restriction Period shall not qualify as an Unqualified Tax Opinion
unless such tax opinion concludes that such proposed acquisition will not be
treated as “part of a plan (or series of related transactions),” within the
meaning of Section 355(e) of the Code and the Treasury Regulations promulgated
thereunder, that includes the Old Johnson Controls Internal Distribution
involving such Old Johnson Controls Internal Controlled.  Any such opinion must
assume that (i) each of the Old Johnson Controls Internal Distributions and Old
Johnson Controls Internal Contributions would have qualified for Tax-Free Status
if the transaction in question did not

 

12

--------------------------------------------------------------------------------


 

occur and (ii) the Tyco Merger would have had Unrestricted Inversion Status if
the transaction in question did not occur.

 

“VAT” shall mean any value added Taxes, goods and services Taxes or the
equivalent of such Taxes in any relevant jurisdiction.

 

“VAT Charges” shall mean any Transaction Taxes that are recoverable VAT, to the
extent such Taxes were paid, but not yet recovered (whether by way of input VAT,
offset, Refund or otherwise), by Johnson Controls, Adient or any of their
respective Affiliates on or prior to the Distribution Date.

 

Section 2.                                          Allocation of Tax
Liabilities.

 

Section 2.01                             General Rule.

 

(a)                                 Johnson Controls Liability.  Johnson
Controls shall be liable for, and shall indemnify and hold harmless the Adient
Group from and against any liability for, any Taxes for which Johnson Controls
is responsible, or which are allocated to Johnson Controls, pursuant to this
Section 2 or Section 3.

 

(b)                                 Adient Liability.  Adient shall be liable
for, and shall indemnify and hold harmless the Johnson Controls Group from and
against any liability for, any Taxes for which Adient is responsible, or which
are allocated to Adient, pursuant to this Section 2 or Section 3.

 

(c)                                  Costs and Expenses.  The amounts for which
Johnson Controls or Adient, as applicable, is liable pursuant to Sections
2.01(a) and (b), respectively, shall include all accounting, legal and other
professional fees, and court costs incurred in connection with the relevant
Taxes.

 

(d)                                 Relief.  For the avoidance of doubt, except
as expressly provided to the contrary herein, the amount of Taxes for which
Johnson Controls or Adient, as applicable, is liable pursuant to this Section 2,
Section 3 or otherwise under this Agreement shall be calculated without taking
into account the utilization of any Adient Group Relief or Johnson Controls
Group Relief, respectively.

 

Section 2.02                             Allocation of Taxes.  Except as
otherwise provided in Section 2.03(a), (b) or (c), Taxes shall be allocated as
follows:

 

(a)                                 Taxes Relating to Combined Returns for
Pre-Distribution Periods.

 

(i)             Johnson Controls shall be responsible for any and all Taxes due
with respect to, attributable to or required to be reported on any Combined
Return that are allocable to Pre-Distribution Periods (including, for the
avoidance of doubt, any such Taxes imposed or payable as a result of a Final
Determination).

 

(ii)          For the avoidance of doubt, for purposes of this Agreement, any
and all Taxes due with respect to, attributable to or required to be reported on
any Combined Return that does not include any member of the Adient Group in any
Post-Distribution Period shall be allocable to a Pre-Distribution Period.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Taxes Relating to Combined Returns for
Post-Distribution Periods.

 

(i)             Johnson Controls shall be responsible for any and all Taxes due
with respect to, attributable to or required to be reported on any Combined
Return that are allocable to Post-Distribution Periods (including any increase
in such Taxes as a result of a Final Determination) to the extent such Taxes are
attributable to the Johnson Controls Business.  Adient shall be responsible for
any and all Taxes due with respect to, attributable to or required to be
reported on any Combined Return that are allocable to Post-Distribution Periods
(including any increase in such Taxes as a result of a Final Determination) to
the extent such Taxes are attributable to the Adient Business.

 

(ii)          For purposes of this Agreement, in the case of any Taxes for any
Straddle Period, the amount of Taxes allocable to the portion of the Straddle
Period ending on the Distribution Date shall be deemed to be (i) in the case of
Taxes imposed on a periodic basis (such as real or personal property Taxes), the
amount of such Taxes for the entire period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period) multiplied by a fraction, the numerator of which is the number
of calendar days in the Straddle Period ending on and including the Distribution
Date and the denominator of which is the number of calendar days in the entire
relevant Straddle Period; and (ii) in the case of Taxes not described in clause
(i) above (such as Income Taxes or Taxes based upon occupancy or imposed in
connection with any sale or other transfer or assignment of property (real or
personal, tangible or intangible)), the amount of any such Taxes shall be
determined as if such taxable period ended as of the close of business on the
Distribution Date, with exemptions, allowances or deductions that are calculated
on an annual basis (including depreciation and amortization deductions) to be
allocated between the period ending on and including the Distribution Date and
the period beginning after the Distribution Date in proportion to the number of
days in each period.

 

(c)                                  Taxes Relating to Separate Returns.

 

(i)             Johnson Controls shall be responsible for any and all Taxes due
with respect to, attributable to or required to be reported on any Johnson
Controls Separate Return for any Tax Period (including, for the avoidance of
doubt, any such Taxes imposed or payable as a result of a Final Determination).

 

(ii)          Adient shall be responsible for any and all Taxes due with respect
to, attributable to or required to be reported on any Adient Separate Return for
any Tax Period (including, for the avoidance of doubt, any such Taxes imposed or
payable as a result of a Final Determination); provided that Johnson Controls
shall be responsible for any such Taxes that are Electronics Business Taxes
(including, for the avoidance of doubt, any such Taxes imposed or payable as a
result of a Final Determination).

 

(d)                                 Penalties and Interest. Any penalties or
interest imposed in connection with any Taxes described in Section 2.02(a),
(b) or (c) shall be the responsibility of the Company that is responsible for
the underlying Tax, unless such penalties or interest are the result of an
action or failure to act by the other Company or any of its Affiliates.

 

14

--------------------------------------------------------------------------------


 

Section 2.03                             Certain Transaction and Other Taxes.

 

(a)                                 Transaction Taxes.

 

(i)             All charges in respect of the transfers occurring pursuant to
the Separation Transactions, and related transaction costs, shall be exclusive
of any Transaction Taxes.  Without limiting any provision of this Agreement,
(a) in the case of any Transaction Taxes that are non-recoverable under
applicable Law (whether by way of credit, offset, Refund, input VAT or
otherwise, and such Taxes, “Non-Recoverable Transaction Taxes”), Johnson
Controls shall be responsible for any such Non-Recoverable Transaction Taxes,
unless any such Non-Recoverable Transaction Taxes become non-recoverable as a
result of an action or failure to act by Adient or any of its Affiliates, in
which case Adient shall be responsible for such Transaction Taxes and (b) in the
case of any Transaction Taxes that are recoverable under applicable Law (whether
by way of credit, offset, Refund, input VAT or otherwise), the Recipient (or, if
not the Recipient, such other Person that is entitled to a recovery of such
Transaction Taxes under applicable Law) shall be responsible for any such
recoverable Transaction Taxes, unless any such recoverable Transaction Taxes
become non-recoverable as a result of an action or failure to act by the
Transferor or any of its Affiliates, in which case the Transferor shall be
responsible for such Transaction Taxes.  Notwithstanding anything to the
contrary in this Agreement, to the extent a Company (or any of its Affiliates)
recovers (whether by way of credit, offset, Refund, input VAT or otherwise) any
Transaction Taxes that were paid or otherwise borne by the other Company (or any
of its Affiliates), the Company that received (or the Affiliate of which
received) such recovery shall, without duplication of any other amounts payable
pursuant to this Agreement, promptly pay over to such other Company the amount
of such recovery; provided, that recovery in respect of VAT Charges (and
entitlement thereto) shall be governed exclusively by Schedule 2.12(c)(ii) to
the Separation and Distribution Agreement.  The Transferor shall promptly issue
proper and timely invoices usable by the Recipient to recover (by way of credit
or Refund) any Transaction Taxes in jurisdictions where they are recoverable. 
The Transferor and the Recipient shall cooperate to minimize any Transaction
Taxes and in obtaining any Refund, return or rebate of Transaction Taxes, or
applying an exemption or zero-rating for goods or services giving rise to any
Transaction Taxes, including by filing any exemption or other similar forms or
providing valid tax identification numbers or other relevant registration
numbers, certificates or other documents.  The Recipient and the Transferor
shall cooperate regarding any requests for information, audits or similar
requests by any Tax Authority concerning Transaction Taxes payable with respect
to the transfers occurring pursuant to the Separation Transactions.

 

(ii)          The Recipient shall be entitled to deduct and withhold Tax
required by applicable Law to be withheld on payments made to the Transferor
pursuant to the Separation Transactions.  To the extent any amounts are so
withheld, the Recipient shall timely remit such deducted and withheld amounts to
the relevant Tax Authority and promptly provide the Transferor with evidence of
such payment.  The Transferor agrees to complete and provide to the Recipient
or, if required, to the relevant Tax Authority, at least ten (10) days prior to
the payment due date, such forms, certifications or other documents as may be
reasonably requested by the Recipient, in order to reduce or exempt the
withholding

 

15

--------------------------------------------------------------------------------


 

of any Tax with respect to payments made to the Transferor when and where
applicable by Law.  The Recipient and the Transferor shall reasonably cooperate
(A) to minimize and obtain any reduction of or relief from deduction or
withholding and (B) cooperate regarding any requests for information, audits or
similar requests by any Tax Authority concerning the withholding of any Tax
payable with respect to the Separation Transactions.

 

(iii)       Any penalties or interest imposed in connection with any Transaction
Taxes described in Section 2.03(a)(i) or Tax described in
Section 2.03(a)(ii) shall be the responsibility of the Company that is
responsible for the underlying Tax, unless such penalties or interest are the
result of an action or failure to act by the other Company or any of its
Affiliates.

 

(b)                                 Adient Liability.  Adient shall be liable
for, and shall indemnify and hold harmless the Johnson Controls Group from and
against any liability for:

 

(i)             any Tax resulting from a breach by Adient of any representation
or covenant in this Agreement, the Separation and Distribution Agreement or any
Ancillary Agreement; and

 

(ii)          any Separation Tax Losses for which Adient is responsible pursuant
to Section 6.04.

 

(c)                                  Johnson Controls Liability.  Johnson
Controls shall be liable for, and shall indemnify and hold harmless the Adient
Group from and against any liability for:

 

(i)             any Tax resulting from a breach by Johnson Controls of any
representation or covenant in this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement; and

 

(ii)          any Separation Tax Losses for which Johnson Controls is
responsible pursuant to Section 6.04.

 

Section 3.                                          Preparation and Filing of
Tax Returns.

 

Section 3.01                             Johnson Controls Returns.

 

(a)                                 Except as provided in Section 3.02, Johnson
Controls shall prepare or cause to be prepared (i) all Old Johnson Controls
Federal Consolidated Income Tax Returns, (ii) all other Combined Returns,
(iii) all Johnson Controls Separate Returns and (iv) all Tax Returns required to
be filed with respect to any Non-Recoverable Transaction Taxes (a
“Non-Recoverable Transaction Tax Return,” and any return described in clause
(i), (ii), (iii) or (iv), a “Johnson Controls Return”).  Except as provided in
Section 3.01(b), Johnson Controls shall file or cause to be filed all Johnson
Controls Returns and shall pay or cause to be paid all Taxes shown to be due on
any such Johnson Controls Return to the relevant Tax Authority and Adient shall
make any payments to Johnson Controls required pursuant to Section 4.01 in
respect of any such Johnson Controls Return.

 

16

--------------------------------------------------------------------------------


 

(b)                                 In the event that Adient or a member of the
Adient Group (or an authorized representative of Adient or a member of the
Adient Group) is obligated to sign and file a Johnson Controls Return under
applicable Tax Law, Johnson Controls shall deliver such Johnson Controls Return
to Adient and pay to Adient the amount of Taxes due on such Johnson Controls
Return prior to the due date for filing such Johnson Controls Return (taking
into account extensions), and Adient shall timely file or cause to be timely
filed such Johnson Controls Return (taking into account extensions).  Adient
shall pay or cause to be paid all Taxes shown to be due on any Johnson Controls
Return required to be filed by Adient pursuant to this Section 3.01(b).

 

Section 3.02                             Adient Returns.  Adient shall prepare
and timely file, or cause to be prepared and timely filed (in each case, taking
into account extensions), all Adient Separate Returns and any other Tax Return
required to be filed by or with respect to a member of the Adient Group other
than any Tax Return which Johnson Controls is required to prepare pursuant to
Section 3.01(a) (each, a “Adient Return”).  Adient shall file or cause to be
filed all Adient Returns and shall pay or cause to be paid all Taxes shown to be
due on any such Adient Return to the relevant Tax Authority and Johnson Controls
shall make any payments to Adient required pursuant to Section 4.01 in respect
of any such Adient Return.

 

Section 3.03                             Tax Reporting Practices.

 

(a)                                 Except as otherwise provided in
Section 3.03(c), with respect to any Tax Return that Adient has the obligation
and right to prepare and file, or cause to be prepared and filed, under
Section 3.02 for any Pre-Distribution Period or any Straddle Period (or, to the
extent relating to any Taxes or Tax Items of any Electronics Entity attributable
to the Electronics Business), such Tax Return shall be prepared in accordance
with past practices, accounting methods, elections and conventions (“Past
Practices”) used with respect to the Tax Returns in question, and, to the extent
there is no Past Practice with respect to such item, in accordance with
reasonable Tax accounting or other practices selected by Adient and reasonably
acceptable to Johnson Controls; provided that, except to the extent relating to
any Taxes or Tax Items of any Electronics Entity attributable to the Electronics
Business, Adient may determine in good faith to prepare and file, or cause to be
prepared and filed, any such Tax Return in a manner that deviates from Past
Practices; provided, however, that if any such Tax Return is prepared or filed
in a manner that deviates from Past Practices, Adient shall be responsible for
any additional Taxes imposed on or payable by Johnson Controls or any of its
Affiliates (including pursuant to the terms of this Agreement) as a result of
any such deviation (other than any such deviation that was previously consented
to by Johnson Controls (including in connection with the review, if any, by
Johnson Controls of the relevant Tax Return pursuant to the procedures set forth
in Section 3.05(a))).

 

(b)                                 Except as otherwise provided in
Section 3.03(c), with respect to any Straddle Combined Return to the extent
relating to the Post-Distribution Period or any Combined Return for any taxable
period beginning on or after the Distribution Date, in each case, that Johnson
Controls has the obligation and right to prepare and file, or cause to be
prepared and filed, under Section 3.01, such Tax Return (or such portion
thereof) shall be prepared in accordance with Past Practices used with respect
to the Tax Returns in question, and, to the extent there is no Past Practice
with respect to such item, in accordance with reasonable Tax accounting or other
practices selected by Johnson Controls and reasonably acceptable to Adient;
provided that Johnson Controls may determine in good faith to prepare and file,
or cause to be prepared and filed, any such Tax Return in a manner that deviates
from Past Practices; provided, however, that if any

 

17

--------------------------------------------------------------------------------


 

such Tax Return is prepared or filed in a manner that deviates from Past
Practices, Johnson Controls shall be responsible for any additional Taxes
imposed on or payable by Adient or any of its Affiliates (including pursuant to
the terms of this Agreement) as a result of any such deviation (other than any
such deviation that was previously consented to by Adient (including in
connection with the review, if any, by Adient of the relevant Tax Return
pursuant to the procedures set forth in Section 3.05(a))).

 

(c)                                  Except to the extent otherwise required by
applicable Law or as a result of a Final Determination, (A) neither Johnson
Controls nor Adient shall, and neither shall permit or cause any member of its
respective Group to, take any position that is inconsistent with the treatment
of (i) each of the Old Johnson Controls Internal Distributions (where
applicable, taken together with the relevant Old Johnson Controls Internal
Contribution) as having Tax-Free Status (or analogous status under state or
local Law), (ii) any of the Separation Transactions as having the tax-free or
other tax treatment indicated on the Tax Treatment Schedule or the Separation
Step Plan, (iii) the Tyco Merger as having Unrestricted Inversion Status or
(iv) Adient as having Foreign Corporation Status as of immediately after the
Distribution and (B) Adient shall not, and shall not permit or cause any member
of the Adient Group to, take any position with respect to an item of income,
deduction, gain, loss or credit on a Tax Return, or otherwise treat such item in
a manner that is inconsistent with the manner such item is reported on a Tax
Return required to be prepared or filed by Johnson Controls pursuant to
Section 3.01 hereof (including, without limitation, the claiming of a deduction
previously claimed on any such Tax Return), except with the prior consent of
Johnson Controls.

 

Section 3.04                             Consolidated or Combined Tax Returns.

 

(a)                                 Except to the extent otherwise required
pursuant to clause (A) of Section 3.03(c), Johnson Controls shall determine in
its good faith sole discretion whether to file a Tax Return for any Tax Period
as a Combined Return and the entities to be included in any Combined Return, and
Johnson Controls shall (and shall be entitled to) make or revoke any Tax
elections, adopt or change any Tax accounting methods, and determine any other
position taken on or in respect of any Combined Return; provided that any
Combined Return prepared and filed by Johnson Controls pursuant to this
Agreement shall, to the extent relating to Adient or the Adient Group, be
prepared in good faith; and provided further that a Combined Return shall not
include any member of the Adient Group in a Post-Distribution Period except to
the extent required by applicable Law.  Adient will elect and join (and take any
other action necessary to give effect to such election), and will cause its
respective Affiliates to elect and join (and take any other action necessary to
give effect to such election), in filing any Combined Returns (including any Old
Johnson Controls Federal Consolidated Income Tax Returns) that Johnson Controls
determines in good faith are required by applicable Law to be filed (or that
Johnson Controls chooses in good faith to file) by the Companies or any of their
Affiliates for Tax Periods ending on, before or after the Distribution Date. 
With respect to any Adient Separate Returns relating to any Pre-Distribution
Period, Adient will elect and join, and will cause its Affiliates to elect and
join, in filing any consolidated, affiliated, combined, unitary, group or other
similar Tax Return (including a Tax Return with respect to a profit and/or loss
sharing group (e.g., UK group relief), group payment or similar group or fiscal
unity), to the extent each entity is eligible to join in such Tax Returns, if
Johnson Controls reasonably determines that the filing of such Tax Returns is
consistent with past reporting practices, or, in the absence of applicable past
practices, is reasonably determined

 

18

--------------------------------------------------------------------------------


 

to result in the minimization of the net present value of the aggregate Tax to
the entities eligible to join in such Tax Returns or is otherwise reasonably
acceptable to Johnson Controls.

 

(b)                                 At Johnson Controls’ request, Adient shall,
and shall cause each member of the Adient Group to, as promptly as practicable
(and in no event later than ninety (90) days after such request) prepare and
submit to Johnson Controls, at Adient’s cost and expense, all information that
Johnson Controls shall reasonably request, in such form as Johnson Controls
shall reasonably request, to enable Johnson Controls to prepare or cause to be
prepared any Johnson Controls Return.

 

Section 3.05                             Right to Review Tax Returns.

 

(a)                                 General.  The Responsible Company with
respect to any material Tax Return shall make such Tax Return (or the relevant
portions thereof), related workpapers and other supporting documents available
for review by the other Company, to the extent (i) such Tax Return relates to
Taxes for which such other Company is or would reasonably be expected to be
liable, (ii) such other Company is or would reasonably be expected to be liable,
in whole or in part, for any additional Taxes owing as a result of adjustments
to the amount of Taxes reported on such Tax Return, (iii) such Tax Return
relates to Taxes for which the other party would reasonably be expected to have
a claim for Tax Benefits under this Agreement, (iv) such Tax Return is a
Combined Return that would reasonably be expected to be binding and to have a
material adverse effect on Adient in a Post-Distribution Period, (v) such other
Company or an Affiliate thereof (or an authorized representative of either) is
obligated to sign and file such Tax Return under applicable Law, or
(vi) reasonably necessary for the other party to confirm compliance with the
terms of this Agreement.  With respect to any Tax Return described in clauses
(i) through (iv) of the immediately preceding sentence, the Responsible Company
shall (i) consult with the other Company with respect to the preparation of, and
positions taken on, such Tax Return (to the extent relating to any matters
described in clauses (i) through (iv) of the immediately preceding sentence),
(ii) use reasonable efforts to make such Tax Return (or the relevant portions
thereof), workpapers and other supporting documents available for review as
required under this paragraph promptly once such Tax Return is materially
complete, such that the other party has an opportunity to review and comment on
such Tax Return prior to the timely filing thereof (taking into account
extensions), and (iii) shall consider in good faith any comments (to the extent
relating to any matters described in clauses (i) through (iv) of the immediately
preceding sentence) provided by the other Company on such Tax Return reasonably
in advance of the due date for filing such Tax Return (taking into account
extensions).  Johnson Controls and Adient shall attempt in good faith to resolve
any disagreement arising out of the review of any Tax Return pursuant to this
Section 3.05(a).  For the avoidance of doubt, any dispute among the Companies
with respect to a Company’s compliance with the requirements of this
Section 3.05(a) shall be resolved in accordance with the disagreement resolution
provisions of Section 13 as promptly as practicable.

 

(b)                                 Executing Returns.  In the case of any Tax
Return which is required to be prepared and filed by one Company under this
Agreement and which is required by Law to be signed by the other Company (or by
its authorized representative), the Company which is legally required to sign
such Tax Return shall not be required to sign such Tax Return under this
Agreement unless there is at least a greater than 50% likelihood of prevailing
on the merits for the Tax treatment of each material item reported on the Tax
Return.  For the avoidance of doubt,

 

19

--------------------------------------------------------------------------------


 

any dispute among the Companies with respect to the likelihood of any Tax
treatment prevailing on the merits shall be resolved in accordance with the
disagreement resolution provisions of Section 13 as promptly as practicable.

 

(c)                                  Certain Amended Returns.  Adient shall not
amend, or permit any of its Affiliates to amend, any Tax Return required to be
filed by or with respect to the Electronic Entity to the extent relating to any
Taxes or Tax Items of the Electronics Business without the prior written consent
of Johnson Controls (not to be unreasonably withheld, conditioned or delayed).

 

Section 3.06                             Adient Carryback Items and Claims for
Refund.  Unless Johnson Controls otherwise consents in writing (such consent not
to be unreasonably withheld, conditioned or delayed, taking into account (x) all
tax planning undertaken by Johnson Controls (including, without limitation, any
tax planning in connection with the Tyco Merger or the Separation) and (y) the
Tax Attributes of Johnson Controls and its Affiliates and the expected
utilization thereof), Adient shall (and shall cause each member of the Adient
Group to) (i) not file any Adjustment Request with respect to any Combined
Return (or any other Tax Return reflecting Taxes for which Johnson Controls is
responsible under Section 2), (ii) make any available election to relinquish,
waive or otherwise forgo a carry back of any Adient Carryback Item arising in a
Post-Distribution Period to any Combined Return, and (iii) not make any
affirmative election to claim any such Adient Carryback Item if such election
would result in a carryback of such Adient Carryback Item to any Combined
Return.

 

Section 3.07                             Apportionment of Earnings and Profits
and Tax Attributes.

 

(a)                                 If the Old Johnson Controls Affiliated Group
has a Tax Attribute, the portion, if any, of such Tax Attribute required to be
apportioned to Adient or the members of the Adient Group and treated as a
carryover to the first Post-Distribution Period of Adient (or such member) shall
be determined in good faith by Johnson Controls in accordance with Treasury
Regulations Sections 1.1502-21, 1.1502-21T, 1.1502-22, 1.1502-79 and, if
applicable, 1.1502-79A.

 

(b)                                 No Tax Attribute with respect to
consolidated Federal Income Tax of the Old Johnson Controls Affiliated Group,
other than those described in Section 3.07(a), and no Tax Attribute with respect
to consolidated, combined or unitary state, local or foreign Income Tax, in each
case, arising in respect of a Combined Return shall be apportioned to Adient or
any member of the Adient Group, except as Johnson Controls (or such member of
the Johnson Controls Group as Johnson Controls shall designate) determines in
good faith is otherwise required under applicable Law.

 

(c)                                  Johnson Controls (or its designee) shall
determine in good faith and at its own cost and expense the portion, if any, of
any Tax Attribute which must (absent a Final Determination to the contrary) be
apportioned to Adient or any member of the Adient Group in accordance with this
Section 3.07 and applicable Law and the amount of tax basis and earnings and
profits to be apportioned to Adient or any member of the Adient Group in
accordance with applicable Law, and shall provide written notice of the
calculation thereof (including any related workpapers and other supporting
documentation) to Adient as soon as reasonably practicable after the information
necessary to make such calculation becomes available to Johnson Controls (and in
any event no later than six (6) months after the close of the Tax Period in
which the Distribution occurs).  In the event of any subsequent adjustment to
the apportionment of Tax

 

20

--------------------------------------------------------------------------------


 

Attributes, tax basis and/or earnings and profits reflected on such written
notice, Johnson Controls shall promptly notify Adient in writing of any such
adjustment and provide any related workpapers and other supporting
documentation).  In the case of any particular Tax Attribute not addressed in
such written notice or any subsequent adjustment, Adient may request that
Johnson Controls undertake a determination, of the portion, if any, of such
particular Tax Attribute to be allocated or apportioned to the Adient Group
under applicable Law.  To the extent that Johnson Controls determines, in its
sole discretion, not to undertake such determination, or does not otherwise
advise Adient of its intention to undertake such determination within twenty
(20) Business Days of the receipt of such request, Adient shall be permitted to
undertake such determination at its own cost and expense and shall notify
Johnson Controls of its determination, which determination shall not be binding
on Johnson Controls.  For the absence of doubt, Johnson Controls shall not be
liable to Adient or any member of the Adient Group for any failure of any
determination under this Section 3.07 to be accurate under applicable Law.

 

(d)                                 The written notice delivered by Johnson
Controls pursuant to Section 3.07(c) shall be binding on Adient and each member
of the Adient Group and shall not be subject to dispute resolution. Except to
the extent otherwise required by applicable Law or pursuant to a Final
Determination, Adient shall not (and shall cause its Affiliates not to) take any
position (whether on a Tax Return or otherwise) that is inconsistent with the
information contained in such written notice provided that there is at least
“substantial authority” within the meaning of Treasury Regulations
Section 1.6662-4(d)(2) (or any similar provision of state, local or foreign Law)
for the relevant position contained in such written notice.

 

Section 4.                                          Payments.

 

Section 4.01                             Payment of Taxes.  In the case of any
Tax Return reflecting Taxes for which the Company that is not the Responsible
Company is responsible under Section 2, the Responsible Company shall pay any
Taxes required to be paid to the applicable Tax Authority on or before the
relevant Payment Date (and provide notice and proof of payment to the other
Company).  The Responsible Company shall compute the amount of such Taxes
allocable to the other Company under the provisions of Section 2 or Section 3 as
promptly as practicable (but in no event less than fifteen (15) Business Days
prior to the relevant Payment Date) and shall provide written notice and demand
for payment of such amount, accompanied by a statement detailing the Taxes paid
and describing in reasonable detail the particulars relating thereto, to the
other Company.  The other Company shall pay to the Responsible Company the
amount of such Taxes allocable to the other Company under the provisions of
Section 2 or Section 3 within ten (10) Business Days of the date of receipt of
such written notice and demand; provided that no such payment shall be required
to be made earlier than ten (10) Business Days prior to the relevant Payment
Date.

 

Section 4.02                             Adjustments Resulting in
Underpayments.  In the case of any adjustment pursuant to a Final Determination
with respect to any Tax Return, the Responsible Company shall pay to the
applicable Tax Authority when due any additional Taxes due with respect to such
Tax Return required to be paid as a result of such adjustment.  The Responsible
Company shall compute the amount of such Taxes allocable to the other Company
under the provisions of Section 2 or Section 3 as promptly as practicable (but
in no event less than fifteen (15) Business Days prior to the relevant Payment
Date) and shall provide written notice and demand for payment of such amount,
accompanied by a statement detailing the Taxes paid and describing in

 

21

--------------------------------------------------------------------------------


 

reasonable detail the particular relating thereto, to the other Company.  The
other Company shall pay to the Responsible Company the amount of such Taxes
allocable to the other Company under the provisions of Section 2 within ten
(10) Business Days of the date of receipt of such written notice and demand;
provided that no such payment shall be required to be made earlier than ten
(10) Business Days prior to the date the additional Tax is required to be paid
to the applicable Tax Authority.

 

Section 4.03                             Indemnification Payments.  Unless
otherwise specified in this Agreement, all indemnification payments required to
be made under this Agreement shall be made within ten (10) Business Days of the
date of receipt by the indemnifying party of written notice from the indemnified
party of the amount owed, together with reasonable documentation showing the
basis for the calculation of such amount and evidence of payment of such amounts
by the indemnified party to the relevant Tax Authority or other recipient.

 

Section 4.04                             Payors; Payees; Treatment.  All
payments made under this Agreement shall be made by Johnson Controls directly to
Adient and by Adient directly to Johnson Controls; provided, however, that if
the Companies mutually agree with respect to any such payment, any member of the
Johnson Controls Group, on the one hand, may make such indemnification payment
to any member of the Adient Group, on the other hand, and vice versa (for the
avoidance of doubt, if a Company makes a request to the other Company to the
effect that any payment required to be made by it to the other Company or
received by it from the other Company, in each case, pursuant to this Agreement,
be made or received by a member of the relevant Company’s Group other than a
Company, the other Company’s consent to such request shall not be unreasonably
withheld, conditioned or delayed).  All payments made pursuant to this Agreement
shall be treated in the manner described in Section 12.

 

Section 5.                                          Tax Benefits.

 

Section 5.01                             Tax Benefits.

 

(a)                                 Except as set forth below, (i) Johnson
Controls shall be entitled to any Refund (and any interest thereon received from
the applicable Tax Authority) of (x) any Taxes actually paid prior to the
Distribution Date (except to the extent (A) such Refund was reflected as an
asset on Adient’s opening standalone balance sheet dated as of the date of
Distribution, (B) such Refund is received in respect of excess estimated Tax
payments taken into account for purposes of determining the amount of the
adjustment payment, if any, required to be made pursuant to Section 2.12(c) of
the Separation and Distribution Agreement), or (C) such Taxes were actually paid
by a member of the Adient Group (and not paid by a member of the Johnson
Controls Group on behalf of a member or members of the Adient Group) prior to
the Distribution Date and the payment of such Taxes was not taken into account,
directly or indirectly (including as a result of the Distribution Cash Amounts
(as defined in Schedule 2.12(c)(i) to the Separation and Distribution Agreement)
being lower as a result of such payment), for purposes of determining the amount
of the adjustment payment, if any, required to be made pursuant to
Section 2.12(c) of the Separation and Distribution Agreement) and (y) any Taxes
for which Johnson Controls is liable hereunder and (ii) Adient shall be entitled
to any Refund (and any interest thereon received from the applicable Tax
Authority) of any Taxes for which Adient is liable hereunder (other than any
Refund to which Johnson Controls is entitled pursuant to clause (i) above).  The
Company receiving a Refund to which another Company is entitled hereunder, in
whole or in part, shall

 

22

--------------------------------------------------------------------------------


 

pay over the amount of such Refund (or portion thereof) (and any interest on
such amount received from the applicable Tax Authority) to such other Company
within ten (10) Business Days after the receipt of such Refund or application of
such Refund against Taxes otherwise payable.  To the extent that any Refund (or
portion thereof) in respect of which any amounts were paid over pursuant to the
immediately preceding sentence is subsequently disallowed by the applicable Tax
Authority, the Company that received such amounts shall promptly repay such
amounts (together with any penalties, interest or other charges imposed by the
relevant Tax Authority) to the other Company.

 

(b)                                 If (i) a member of the Adient Group Actually
Realizes any Tax Benefit as a result of (A) an adjustment pursuant to a Final
Determination that increases Taxes for which a member of the Johnson Controls
Group is liable hereunder or otherwise (or reduces any Tax Attribute of a member
of the Johnson Controls Group or any other Johnson Controls Group Relief),
(B) any liability, obligation, loss or payment (each, a “Loss”) for which a
member of the Johnson Controls Group is required to indemnify any member of the
Adient Group pursuant to this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement (in each case, without duplication of any
amounts payable or taken into account under this Agreement, the Separation and
Distribution Agreement or any Ancillary Agreement), (C) any
Section 336(e) Election (including, for the avoidance of doubt, any Tax Benefit
Actually Realized by the Adient Group as a result of any step-up in asset basis
for U.S. federal income tax purposes resulting from such
Section 336(e) Election), except to the extent any such Tax Benefit is directly
attributable to Taxes imposed on Johnson Controls as a result of such
Section 336(e) Election and for which Adient has actually indemnified Johnson
Controls pursuant to this Agreement, or (D) the utilization of any Electronics
Business Tax Attribute (or otherwise in respect of the Electronics Business),
and, in each case, such Tax Benefit would not have arisen but for such
adjustment,  Loss, election or Electronics Business Tax Attribute (or
Electronics Business) (determined on a “with and without” basis), or (ii) if a
member of the Johnson Controls Group Actually Realizes any Tax Benefit as a
result of (A) an adjustment pursuant to a Final Determination that increases
Taxes for which a member of the Adient Group is liable hereunder or otherwise
(or reduces any Tax Attribute of a member of the Adient Group or any other
Adient Group Relief), or (B) any Loss for which a member of the Adient Group is
required to indemnify any member of the Johnson Controls Group pursuant to this
Agreement, the Separation and Distribution Agreement or any Ancillary Agreement
(in each case, without duplication of any amounts payable or taken into account
under this Agreement, the Separation and Distribution Agreement or any Ancillary
Agreement), and, in each case, such Tax Benefit would not have arisen but for
such adjustment or Loss (determined on a “with and without” basis), Adient or
Johnson Controls, as the case may be, shall make a payment to the other Company
in an amount equal to the amount of such Actually Realized Tax Benefit in cash
within ten (10) Business Days of Actually Realizing such Tax Benefit.  To the
extent that any Tax Benefit (or portion thereof) in respect of which any amounts
were paid over pursuant to the foregoing provisions of this Section 5.01(b) is
subsequently disallowed by the applicable Tax Authority, the Company that
received such amounts shall promptly repay such amounts (together with any
penalties, interest or other charges imposed by the relevant Tax Authority) to
the other Company.

 

(c)                                  No later than ten (10) Business Days after
a Tax Benefit described in Section 5.01(b) is Actually Realized by a member of
the Johnson Controls Group or a member of the Adient Group, Johnson Controls or
Adient, as the case may be, shall provide the other Company

 

23

--------------------------------------------------------------------------------


 

with a written calculation of the amount payable to such other Company pursuant
to Section 5.01(b).  In the event that Johnson Controls or Adient, as the case
may be, disagrees with any such calculation described in this Section 5.01(c),
Johnson Controls or Adient shall so notify the other Company in writing within
twenty (20) Business Days of receiving such written calculation.  Johnson
Controls and Adient shall endeavor in good faith to resolve such disagreement,
and, failing that, the amount payable under this Section 5 shall be determined
in accordance with the disagreement resolution provisions of Section 13 as
promptly as practicable.

 

(d)                                 Adient shall be entitled to any Refund that
is attributable to, and would not have arisen but for, an Adient Carryback Item
that is required to be carried back to a Pre-Distribution Period under
applicable Law and is carried back pursuant to and in accordance with
Section 3.06 (a “Permitted Adient Carryback”); provided, however, that Adient
shall indemnify and hold the members of the Johnson Controls Group harmless from
and against any and all collateral Tax consequences resulting from or caused by
any such Permitted Adient Carryback, including (but not limited to) the loss or
postponement of any benefit from the use of any Tax Attribute of any member of
the Johnson Controls Group, any Tax Attribute generated by a member of the
Johnson Controls Group or an Affiliate thereof or any other Johnson Controls
Group Relief (each, a “Johnson Controls Group Tax Attribute”) if (x) such Tax
Attribute expires unutilized, but would have been utilized but for such
Permitted Adient Carryback, or (y) the use of such Tax Attribute is postponed to
a later Tax Period than the Tax Period in which such Tax Attribute would have
been utilized but for such Permitted Adient Carryback.  Any such payment of the
amount of such Refund made by Johnson Controls to Adient pursuant to this
Section 5.01(d) shall be recalculated in light of any Final Determination (or
any other facts that may arise or come to light after such payment is made, such
as a carryback of a Johnson Controls Group Tax Attribute to a Tax Period in
respect of which such Refund is received) that would affect the amount to which
Adient is entitled, and an appropriate adjusting payment shall be made by Adient
to Johnson Controls such that the aggregate amount paid pursuant to this
Section 5.01(d) equals such recalculated amount.  To the extent that any Refund
(or portion thereof) in respect of which any amounts were paid over by Johnson
Controls to Adient pursuant to the foregoing provisions of this
Section 5.01(d) is subsequently disallowed by the applicable Tax Authority,
Adient shall promptly repay such amounts (together with any penalties, interest
or other charges imposed by the relevant Tax Authority) to Johnson Controls.

 

(e)                                  For the avoidance of doubt, notwithstanding
any of the foregoing (or any other provision in this Agreement) to the contrary,
any recovery, Refund or other Tax Benefit in respect of VAT Charges (and
entitlement thereto) shall be governed exclusively by Schedule 2.12(c)(ii) to
the Separation and Distribution Agreement.

 

Section 5.02                             Johnson Controls and Adient Income Tax
Deductions in Respect of Certain Equity Awards and Incentive Compensation.

 

(a)                                 To the extent permitted by applicable Law,
any and all Income Tax deductions arising by reason of exercises of options to
acquire Johnson Controls or Adient stock, vesting of “restricted” Johnson
Controls stock or Adient stock, or settlement of stock appreciation rights,
restricted stock awards, restricted stock units or performance share units, in
each case, following the Distribution, with respect to Johnson Controls stock or
Adient stock (such options, stock appreciation rights restricted stock,
restricted stock units, performance share units and deferred stock units,
collectively, “Compensatory Equity Interests”) held by any Person shall be
claimed

 

24

--------------------------------------------------------------------------------


 

(i) in the case of a Johnson Controls Group Employee, Former Johnson Controls
Group Employee, or any Johnson Controls non-employee director who served on the
Johnson Controls Board immediately prior to the Effective Time, solely by the
Johnson Controls Group, and (ii) in the case of an Adient Group Employee, Former
Adient Group Employee or Transferred Director, solely by the Adient Group.

 

(b)                                 Tax reporting and withholding with respect
to Compensatory Equity Interests shall be governed by the Employee Matters
Agreement.

 

Section 6.                                          Transaction Status.

 

Section 6.01                             Restrictions on Adient.

 

(a)                                 Adient hereby represents and warrants that
(i) it has no plan or intention of taking any action, or failing to take any
action, or causing or permitting any of its Affiliates to take or fail to take
any action, or knows of any circumstance, in each case, that could reasonably be
expected to (A) adversely affect, jeopardize or prevent Tax-Free Status,
(B) adversely affect, jeopardize or prevent any of the Separation Transactions
(other than the Old Johnson Controls Internal Contributions or Old Johnson
Controls Internal Distributions) to have the tax-free or other tax treatment
described in the Tax Treatment Schedule or the Separation Step Plan,
(C) adversely affect, jeopardize or prevent Unrestricted Inversion Status, or
(D) cause any representation or factual statement made in this Agreement, the
Separation and Distribution Agreement or any Ancillary Agreement to be untrue;
and (ii) during the period beginning two years before the date of the first Old
Johnson Controls Internal Distribution and ending on the Distribution Date,
there was no “agreement, understanding, arrangement, substantial negotiations or
discussions” (as such terms are defined in Treasury Regulations
Section 1.355-7(h)) by any one or more officers or directors of any member of
the Adient Group or by any other person or persons with the implicit or explicit
permission of one or more of such officers or directors regarding an acquisition
of all or a significant portion of the Adient Capital Stock or of the Old
Johnson Controls Internal Controlled Capital Stock of any Old Johnson Controls
Internal Controlled (and any predecessor of any of them); provided that no
representation or warranty is made by Adient regarding any “agreement,
understanding, arrangement, substantial negotiations or discussions” (as such
terms are defined in Treasury Regulations Section 1.355-7(h)) by any one or more
officers or directors of Johnson Controls (or another person with the implicit
or explicit permission of one or more of such persons).

 

(b)                                 Adient shall not take or fail to take, or
cause or permit any Adient Affiliate to take or fail to take, any action if such
action or failure to act (i) would be inconsistent with or cause to be untrue
any statement, information, covenant or representation in this Agreement, the
Separation and Distribution Agreement or any of the Ancillary Agreements,
(ii) would reasonably be expected to adversely affect, jeopardize or prevent
Tax-Free Status, (iii) would reasonably be expected to adversely affect,
jeopardize or prevent any of the Separation Transactions (other than the Old
Johnson Controls Internal Contributions or Old Johnson Controls Internal
Distributions) to have the tax-free or other tax treatment described in the Tax
Treatment Schedule or the Separation Step Plan, or (iv) would or would
reasonably be expected to (taking into account any change or proposed change in
Law or IRS guidance, or any change or proposed change in official judicial or
administrative interpretation of applicable Law or IRS guidance) adversely
affect, jeopardize or prevent Unrestricted Inversion Status (for the avoidance

 

25

--------------------------------------------------------------------------------


 

of doubt, other than any action or failure to act requested by Johnson
Controls).  It is agreed and understood that in determining whether any action
or failure to act is prohibited by reason of any proposed change in Law or IRS
guidance (or official judicial or administrative interpretation of Law or IRS
guidance) described in clause (iv) above, the likelihood that such proposed
change shall be adopted, enacted or otherwise occur shall be taken into
account.  For the avoidance of doubt, in the event that a proposed change in Law
or IRS guidance (or official judicial or administrative interpretation of Law or
IRS guidance) does not prohibit an action or failure to act pursuant to the
immediately preceding sentence, but such proposed change in Law or IRS guidance
(or official judicial or administrative interpretation of Law or IRS guidance)
is subsequently adopted, enacted or otherwise occurs, any action or failure to
act that would be prohibited pursuant to clause (iv) above following such
adoption, enactment or other occurrence shall, for all purposes of this
Agreement (including Section 6.04) be deemed to have been prohibited at all
times under this Section 6.01 even if such action or failure to act occurred
prior to such adoption, enactment or other occurrence.

 

(c)                                  From the date hereof until the first day
after the Restriction Period, Adient will cause each Old Johnson Controls
Internal Controlled to (i) maintain its status as a company engaged in its
Active Trade or Business for purposes of Section 355(b)(2) of the Code and
(ii) not engage in any transaction that would result in it ceasing to be a
company engaged in its Active Trade or Business for purposes of
Section 355(b)(2) of the Code.

 

(d)                                 From the date hereof until the first day
after the Restriction Period,

 

(i)             Adient will not (x) enter into any Proposed Acquisition
Transaction or, to the extent Adient has the right to prohibit any Proposed
Acquisition Transaction, permit any Proposed Acquisition Transaction to occur or
(y) dispose of, or permit any of its Affiliates to dispose of, directly or
indirectly, any interest in any Old Johnson Controls Internal Controlled;

 

(ii)          Adient will not cause or permit any Old Johnson Controls Internal
Controlled to (or to enter into any agreement, understanding, arrangement or
substantial negotiations to):

 

(A)                               in a single transaction or series of
transactions sell or transfer (other than sales or transfers of inventory in the
ordinary course of business) all or substantially all of its assets (as of
immediately prior to the relevant Old Johnson Controls Internal Controlled
Distribution) or sell or transfer 50% or more of the gross assets of any Active
Trade or Business or 30% or more of the consolidated gross assets of any Old
Johnson Controls Internal Controlled and its Subsidiaries (such percentages to
be measured based on fair market value as of the Distribution Date);

 

(B)                               redeem or otherwise repurchase (directly or
through an Affiliate) any of its stock, or rights to acquire stock; or

 

(C)                               merge or consolidate with any other Person or
liquidate or partially liquidate; and

 

26

--------------------------------------------------------------------------------


 

(iii)       Adient will not and will not cause or permit any Old Johnson
Controls Internal Controlled to:

 

(A)                               amend its certificate of incorporation (or
other organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the voting rights of its Old Johnson
Controls Internal Controlled Capital Stock (including, without limitation,
through the conversion of one class of its Old Johnson Controls Internal
Controlled Capital Stock into another class of its Old Johnson Controls Internal
Controlled Capital Stock); or

 

(B)                               take any other action or actions which in the
aggregate (and taking into account any other transactions described in this
subparagraph (d)) would be reasonably likely to have the effect of causing or
permitting one or more Persons to acquire, directly or indirectly, stock
representing a Fifty-Percent or Greater Interest in Adient, any Old Johnson
Controls Internal Controlled or otherwise jeopardize, adversely affect or
prevent Tax-Free Status;

 

unless, in each case, prior to taking any such action set forth in the foregoing
clauses (i) through (iii), (x) Adient shall have requested that Johnson Controls
obtain a private letter ruling (or, if applicable, a supplemental private letter
ruling) from the IRS and/or any other applicable Tax Authority (a “Ruling”) in
accordance with Sections 6.03(b) and (d) to the effect that such transaction
will not affect the Tax-Free Status or the Unrestricted Inversion Status and
Johnson Controls shall have received such a Ruling in form and substance
satisfactory to Johnson Controls in its sole good faith discretion (and in
determining whether a private letter ruling is satisfactory, Johnson Controls
may consider, among other factors, the appropriateness of any underlying
assumptions and management’s representations made in connection with such
Ruling), (y) Adient shall provide Johnson Controls with an Unqualified Tax
Opinion in form and substance satisfactory to Johnson Controls in its sole good
faith discretion (and in determining whether an opinion is satisfactory, Johnson
Controls may consider, among other factors, the appropriateness of any
underlying assumptions and management’s representations if used as a basis for
the opinion and Johnson Controls may determine that no opinion would be
acceptable to Johnson Controls), or (z) Johnson Controls shall have waived the
requirement to obtain such Ruling or Unqualified Tax Opinion.

 

(e)                                  With respect to any member of the Adient
Group that is characterized as a foreign corporation for Federal Income Tax
purposes, from the Distribution Date through the end of the Tax Period of such
entity that includes the Distribution Date, Adient shall not, and shall cause
its respective Affiliates (including any such member of the Adient Group) not
to, enter into any extraordinary transaction or otherwise take any action or
enter into any transaction that would be considered under the Code to constitute
the payment of an actual or deemed dividend by such member of the Adient Group,
including pursuant to Section 304 of the Code, or that would otherwise result in
a diminution of foreign tax credits that, absent such transaction, may be
claimed by Johnson Controls or any of its Affiliates.

 

Section 6.02                             Restrictions on Johnson Controls. 
Johnson Controls agrees that it will not take or fail to take, or cause or
permit any member of the Johnson Controls Group to take or fail to take, any
action where such action or failure to act would be inconsistent with or cause
to be

 

27

--------------------------------------------------------------------------------


 

untrue any statement, information, covenant or representation in this Agreement,
the Separation and Distribution Agreement, any of the Ancillary Agreements.

 

Section 6.03                             Procedures Regarding Opinions and
Rulings.

 

(a)                                 If Adient notifies Johnson Controls that it
desires to take one of the actions described in Section 6.01(d) (a “Notified
Action”) during the Restricted Period, Johnson Controls and Adient shall
reasonably cooperate to attempt to obtain the Ruling or Unqualified Tax Opinion
referred to in Section 6.01(d), unless Johnson Controls shall have waived the
requirement to obtain such Ruling or Unqualified Tax Opinion.

 

(b)                                 Unless Johnson Controls shall have waived
the requirement to obtain such Ruling or Unqualified Tax Opinion, at the
reasonable request of Adient pursuant to Section 6.01(d), Johnson Controls shall
cooperate with Adient and use commercially reasonable efforts to seek to obtain,
as expeditiously as possible, a Ruling or an Unqualified Tax Opinion for the
purpose of permitting Adient or Old Johnson Controls Internal Controlled, as
applicable, to take the Notified Action.  Notwithstanding the foregoing, in no
event shall Johnson Controls be required to file or cooperate in connection with
the filing of any request for a Ruling under this Section 6.03(b) unless Adient
represents that (A) it has reviewed such request for a Ruling, and (B) all
statements, information and representations relating to any member of the Adient
Group contained in such request for a Ruling are (subject to any qualifications
therein) true, correct and complete.  Adient shall reimburse Johnson Controls
for all reasonable costs and expenses, including out-of-pocket expenses and
expenses relating to the utilization of Johnson Controls personnel, incurred by
the Johnson Controls Group in obtaining a Ruling or Unqualified Tax Opinion
requested by Adient within ten (10) Business Days after receiving an invoice
from Johnson Controls therefor.

 

(c)                                  Johnson Controls shall have the right to
obtain a Ruling or an Unqualified Tax Opinion at any time in its sole and
absolute discretion.  If Johnson Controls determines to obtain a Ruling or an
Unqualified Tax Opinion, Adient shall (and shall cause each Affiliate of Adient
to) cooperate with Johnson Controls and take any and all actions reasonably
requested by Johnson Controls in connection with obtaining the Ruling or
Unqualified Tax Opinion (including, without limitation, by making any
representation or covenant or providing any materials or information requested
by the IRS or other applicable Tax Authority, or Tax Advisor; provided that
Adient shall not be required to make (or cause any Affiliate of Adient to make)
any representation or covenant that is inconsistent with historical facts or as
to future matters or events over which it has no control).  Johnson Controls
shall reimburse Adient for all reasonable costs and expenses, including
out-of-pocket expenses and expenses relating to the utilization of Adient
personnel, incurred by the Adient Group in connection with such cooperation
requested by Johnson Controls within ten (10) Business Days after receiving an
invoice from Adient therefor.

 

(d)                                 Johnson Controls shall have sole and
exclusive control over the process of obtaining any Ruling, and only Johnson
Controls shall apply for a Ruling.  In connection with obtaining a Ruling,
(A) Johnson Controls shall keep Adient informed in a timely manner of all
material actions taken or proposed to be taken by Johnson Controls in connection
therewith; (B) Johnson Controls shall (1) reasonably in advance of the
submission of any request for a Ruling provide Adient with a draft copy thereof,
(2) reasonably consider Adient’s comments on such

 

28

--------------------------------------------------------------------------------


 

draft copy, and (3) provide Adient with a final copy; and (C) Johnson Controls
shall provide Adient with notice reasonably in advance of, and Adient shall have
the right to attend, any formally scheduled meetings with the IRS or other
applicable Tax Authority (subject to the approval of the IRS or other applicable
Tax Authority) that relate to such Ruling.  Neither Adient nor any Adient
Affiliate directly or indirectly controlled by Adient shall seek any guidance
from the IRS or any other Tax Authority (whether written, verbal or otherwise)
at any time concerning any of the Separation Transactions (including the impact
of any transaction on any of the Separation Transactions).

 

Section 6.04                             Liability for Separation Tax Losses.

 

(a)                                 Notwithstanding anything in this Agreement
or the Separation and Distribution Agreement to the contrary (and, in each case,
regardless of whether a Ruling, Unqualified Tax Opinion or waiver described in
clause (z) of Section 6.01(d) may have been obtained or provided), subject to
Section 6.04(c), Adient shall be responsible for, and shall indemnify and hold
harmless Johnson Controls and its Affiliates and each of their respective
officers, directors and employees from and against any Separation Tax Losses
that are attributable to or result from any one or more of the following: 
(A) the acquisition (other than pursuant to the Separation Transactions) of all
or a portion of the stock or assets of Adient, any Old Johnson Controls Internal
Controlled or any of their respective Affiliates (including any Adient Capital
Stock or any Old Johnson Controls Internal Controlled Capital Stock) by any
means whatsoever by any Person, (B) the acquisition (other than pursuant to the
Separation Transactions) by Adient or any of its Affiliates of all or a portion
of the stock or assets of any “domestic corporation” (within the meaning of
Sections 7701(a)(3) and 7701(a)(4) of the Code) or any issuance of stock by
Adient or any Old Johnson Controls Internal Controlled, (C) any negotiations,
understandings, agreements or arrangements by Adient or any of its Affiliates
with respect to transactions or events (including, without limitation, stock
issuances pursuant to the exercise of stock options or otherwise, option grants,
capital contributions or acquisitions, amendments or a series of such
transactions or events) that cause any of the Old Johnson Controls Internal
Distributions to be treated as part of a plan pursuant to which one or more
Persons acquire, directly or indirectly, a Fifty-Percent or Greater Interest in
any Old Johnson Controls Internal Controlled, (D) any action or failure to act
by Adient after the Distribution (including, without limitation, any amendment
to Adient’s or any Old Johnson Controls Internal Controlled’s certificate of
incorporation (or other organizational documents), whether through a stockholder
vote or otherwise) affecting the voting rights of the stock of Adient or any Old
Johnson Controls Internal Controlled (including, without limitation, through the
conversion of one class of stock into another class of stock), or (E) any act or
failure to act by Adient or any Adient Affiliate described in Section 6.01
(regardless whether such act or failure to act is covered by a private letter
ruling, Unqualified Tax Opinion or waiver described in clause (z) of
Section 6.01(d) and regardless of whether such act or failure to act may have
been permitted at the time it was taken (or not taken) pursuant to the
penultimate sentence of Section 6.01(b)).

 

(b)                                 Notwithstanding anything in this Agreement
or the Separation and Distribution Agreement to the contrary, subject to
Section 6.04(c), Johnson Controls shall be responsible for, and shall indemnify
and hold harmless Adient and its Affiliates and each of their respective
officers, directors and employees from and against any Separation Tax Losses
that are attributable to, or result from, any one or more of the following: 
(A) the acquisition (other than pursuant to

 

29

--------------------------------------------------------------------------------


 

the Separation Transactions or the Tyco Merger) of all or a portion of the stock
or assets of Johnson Controls or any of its Affiliates (including any Old
Johnson Controls Internal Distributing Capital Stock) by any means whatsoever by
any Person, (B) any negotiations, understandings, agreements or arrangements by
Johnson Controls or any of its Affiliates with respect to transactions or events
(including, without limitation, stock issuances pursuant to the exercise of
stock options or otherwise, option grants, capital contributions or
acquisitions, amendments or a series of such transactions or events) that cause
any of the Old Johnson Controls Internal Distributions to be treated as part of
a plan pursuant to which one or more Persons acquire, directly or indirectly, a
Fifty-Percent or Greater Interest in any Old Johnson Controls Internal
Distributing, or (C) any act or failure to act by Johnson Controls or a member
of the Johnson Controls Group described in Section 6.02.

 

(c)                                  To the extent that any Separation Tax Loss
is subject to indemnity under both Sections 6.04(a) and (b), responsibility for
such Separation Tax Loss shall be shared by Johnson Controls and Adient
according to relative fault as determined by Johnson Controls in good faith.

 

(d)                                 Adient shall pay Johnson Controls the amount
of any Separation Tax Losses for which Adient is responsible under this
Section 6.04:  (A) in the case of Separation Tax Losses described in clause
(i) of the definition of Separation Tax Losses, no later than two Business Days
prior to the date Johnson Controls files, or causes to be filed, the applicable
Tax Return (the “Filing Date”) (or, if such Separation Tax Losses arise pursuant
to a Final Determination described in clause (a), (b) or (c) of the definition
of “Final Determination,” then Adient shall pay Johnson Controls no later than
two Business Days prior to the due date for making payment with respect to such
Final Determination) and (B) in the case of Separation Tax Losses described in
clause (ii) or (iii) of the definition of “Separation Tax Losses,” no later than
two Business Days after the date Johnson Controls pays such Separation Tax
Losses.  Johnson Controls shall pay Adient the amount of any Separation Tax
Losses (described in clause (ii) or (iii) of the definition of “Separation Tax
Losses”) for which Johnson Controls is responsible under this Section 6.04 no
later than two Business Days after the date Adient pays such Separation Tax
Losses.  Each Company shall have the right to review the calculation of any
Separation Tax Losses prepared by the other Company, including any related
workpapers and other supporting documentation.

 

Section 6.05                             Certain Elections.

 

(a)                                 If Johnson Controls determines, in its sole
discretion, that a protective election under Section 336(e) of the Code (a
“Section 336(e) Election”) shall be made with respect to any Old Johnson
Controls Internal Distribution, Adient shall (and shall cause the relevant
member of the Adient Group to) join with Johnson Controls or the relevant member
of the Johnson Controls Group in the making of such election and shall take any
action reasonably requested by Johnson Controls or that is otherwise necessary
to give effect to such election (including making any other related election
permitted by applicable Law); provided, however, that Johnson Controls shall
reimburse Adient (and any relevant member of the Adient Group) for all
reasonable costs and expenses incurred by Adient (or any relevant member of the
Adient Group) to amend any Tax Returns or amend or file any other governmental
filings related to such Section 336(e) Election.  If a Section 336(e) Election
is made with respect to any Old Johnson Controls Internal Distribution, then
this Agreement shall be amended in such a manner, if any, as is determined by
Johnson Controls in good faith to take into account such
Section 336(e) Election.

 

30

--------------------------------------------------------------------------------


 

(b)                                 If Johnson Controls determines, in its sole
discretion, that an entity classification election pursuant to Treasury
Regulations Section 301.7701-3(c) (a “Check-the-Box Election”) shall be made
with respect to any member of the Adient Group effective as of, or before, the
Distribution Date, Adient shall (and shall cause all relevant members of the
Adient Group to) make such election effective as of such date and shall take any
action reasonably requested by Johnson Controls or that is otherwise necessary
to give effect to such election (including making any other related election). 
If Johnson Controls requires any member of the Adient Group to file for relief
with the IRS to make a late Check-the-Box Election, Johnson Controls shall
reimburse Adient (and any relevant member of the Adient Group) for all
reasonable costs and expenses incurred by Adient (or any relevant member of the
Adient Group) in connection with filing for such relief.

 

Section 7.                                          Assistance and Cooperation.

 

Section 7.01                             Assistance and Cooperation.

 

(a)                                 The Companies shall cooperate (and cause
their respective Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters relating to the Companies, including (i) preparing and filing Tax
Returns, (ii) determining the liability for and amount of any Taxes due
(including estimated Taxes) or the right to and amount of any Refund or any Tax
Benefit, in each case, pursuant to this Agreement or otherwise,
(iii) examinations of Tax Returns and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed.  Such
cooperation shall include making available, upon reasonable notice, all
information and documents in their possession relating to the other Company and
its Affiliates as provided in Section 8.  Each of the Companies shall also make
available to the other, as reasonably requested and available, personnel
(including employees and agents of the Companies or their respective Affiliates)
responsible for preparing, maintaining and interpreting information and
documents relevant to Taxes, and personnel reasonably required as witnesses or
for purposes of providing information or documents in connection with any
administrative or judicial proceeding relating to Taxes.

 

(b)                                 Any information or documents provided under
this Section 7 or Section 8 shall be kept confidential by the Company receiving
the information or documents, except as may otherwise be necessary in connection
with the filing of Tax Returns or in connection with any administrative or
judicial proceedings relating to Taxes.  Notwithstanding any other provision in 
this Agreement to the contrary, (i) neither Johnson Controls nor any of its
Affiliates shall be required to provide Adient or any of its Affiliates or any
other Person access to or copies of any information, documents or procedures
(including the proceedings of any Tax Contest) other than information, documents
or procedures that relate to Adient or any other member of the Adient Group, the
business or assets of Adient or any other member of the Adient Group and (ii) in
no event shall either of the Companies or any of its respective Affiliates be
required to provide the other Company or any of its respective Affiliates or any
other Person access to or copies of any information if such action could
reasonably be expected to result in the waiver of any Privilege.  In addition,
in the event that either Company determines that the provision of any
information to the other Company or its Affiliates could be commercially
detrimental, violate any Law or agreement or waive any Privilege, the parties
shall use reasonable best efforts to permit compliance with its obligations
under this Section 7 or Section 8 in a manner that avoids any such harm or
consequence.

 

31

--------------------------------------------------------------------------------


 

Section 7.02                             Tax Return Information.  Adient and
Johnson Controls acknowledge that time is of the essence in relation to any
request for information, assistance or cooperation made by Johnson Controls or
Adient pursuant to this Agreement.  Adient and Johnson Controls acknowledge that
failure to conform to the deadlines set forth herein or reasonable deadlines
otherwise set by Johnson Controls or Adient could cause irreparable harm.  Each
Company shall provide to the other Company information and documents relating to
its Group required by the other Company to prepare Tax Returns.  Any information
or documents the Responsible Company requires to prepare such Tax Returns shall
be provided in such form as the Responsible Company reasonably requests and in
sufficient time for the Responsible Company to file such Tax Returns on a timely
basis (but in no event later than ninety (90) days after such request).

 

Section 7.03                             Reliance by Johnson Controls.  If any
member of the Adient Group supplies information to a member of the Johnson
Controls Group in connection with Taxes and an officer of a member of the
Johnson Controls Group signs a statement or other document under penalties of
perjury in reliance upon the accuracy of such information, then upon the written
request of such member of the Johnson Controls Group identifying the information
being so relied upon, the chief financial officer of Adient (or any officer of
Adient as designated by the chief financial officer of Adient) shall certify in
writing that to his or her knowledge (based upon consultation with appropriate
employees) the information so supplied is accurate and complete.  Adient agrees
to indemnify and hold harmless each member of the Johnson Controls Group and its
directors, officers and employees from and against any fine, penalty or other
cost or expense of any kind attributable to a member of the Adient Group having
supplied, pursuant to this Section 7, a member of the Johnson Controls Group
with inaccurate or incomplete information in connection with a Tax Liability.

 

Section 7.04                             Reliance by Adient.  If any member of
the Johnson Controls Group supplies information to a member of the Adient Group
in connection with a Tax Liability and an officer of a member of the Adient
Group signs a statement or other document under penalties of perjury in reliance
upon the accuracy of such information, then upon the written request of such
member of the Adient Group identifying the information being so relied upon, the
chief financial officer of Johnson Controls (or any officer of Johnson Controls
as designated by the chief financial officer of Johnson Controls) shall certify
in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete. 
Johnson Controls agrees to indemnify and hold harmless each member of the Adient
Group and its directors, officers and employees from and against any fine,
penalty, or other cost or expense of any kind attributable to a member of the
Johnson Controls Group having supplied, pursuant to this Section 7, a member of
the Adient Group with inaccurate or incomplete information in connection with a
Tax Liability.

 

Section 8.                                          Tax Records.

 

Section 8.01                             Retention of Tax Records.  Each Company
shall preserve and keep all Tax Records (including emails and other digitally
stored materials and related workpapers and other documentation) in its
possession as of the date hereof or relating to Taxes of the Groups for
Pre-Distribution Periods or Taxes or Tax matters that are the subject of this
Agreement, in each case, for so long as the contents thereof may become material
in the administration of any matter under the Code or other applicable Tax Law,
but in any event until the later of (i) 90 days after the expiration of any
applicable statutes of limitations (taking into account any extensions), or

 

32

--------------------------------------------------------------------------------


 

(ii) seven years after the Distribution Date (such later date, the “Retention
Date”).  After the Retention Date, each Company may dispose of such Tax Records
upon 90 days’ prior written notice to the other Company.  If, prior to the
Retention Date, a Company reasonably determines that any Tax Records which it
would otherwise be required to preserve and keep under this Section 8 are no
longer material in the administration of any matter under the Code or other
applicable Tax Law and the other Company agrees, then such first Company may
dispose of such Tax Records upon 90 days’ prior notice to the other Company. 
Any notice of an intent to dispose given pursuant to this Section 8.01 shall
include a list of the Tax Records to be disposed of describing in reasonable
detail each file, book or other record accumulation being disposed.  The
notified Company shall have the opportunity, at its cost and expense, to copy or
remove, within such 90-day period, all or any part of such Tax Records, and the
other Company will then dispose of the same Tax Records.

 

Section 8.02                             Access to Tax Records.  The Companies
and their respective Affiliates shall make available to each other for
inspection and copying during normal business hours upon reasonable notice all
Tax Records (and, for the avoidance of doubt, any pertinent underlying data
accessed or stored on any computer program or information technology system) to
the extent reasonably required by the other Company in connection with the
preparation of financial accounting statements, audits, litigation, the
preparation of Tax Returns or the resolution of items under this Agreement.

 

Section 8.03                             Preservation of Privilege.  The parties
hereto agree to cooperate and use commercially reasonable efforts to maintain
Privilege with respect to any documentation relating to Taxes existing prior to
the Distribution Date or Separation Tax Losses to which Privilege may reasonably
be asserted (any such documentation, “Privileged Tax Documentation”).  No member
of the Adient Group shall provide access to or copies of, or otherwise disclose
to any Person, any Privileged Tax Documentation without the prior written
consent of Johnson Controls, such consent not to be unreasonably withheld,
conditioned or delayed.  No member of the Johnson Controls Group shall provide
access to or copies of, or otherwise disclose to any Person, any Privileged Tax
Documentation without the prior written consent of Adient, such consent not to
be unreasonably withheld, conditioned or delayed.  Notwithstanding any of the
foregoing, (x) in the event that any governmental authority requests, outside of
normal working hours, that either Company (or any of its Affiliates) provide to
such governmental authority access to or copies of, or otherwise disclose, any
Privileged Tax Documentation, (y) immediate compliance with such request is
required under applicable Law, and (z) such Company attempts in good faith to
obtain the prior written consent of the other Company but it is not able to do
so, then, such Company shall be permitted to comply with such request by such
governmental authority without obtaining the prior written consent of the other
Company and shall as promptly as practicable inform the other Company of such
request and the access and/or disclosure provided pursuant thereto.

 

Section 9.                                          Tax Contests.

 

Section 9.01                             Notice.  Each of the Companies shall
provide prompt notice to the other Company of any written communication from a
Tax Authority regarding any pending or threatened Tax audit, assessment or
proceeding or other Tax Contest relating to Taxes, Refunds or Tax Benefits for
which it may be entitled to indemnification by the other Company hereunder or
for which it may be required to indemnify the other Company hereunder.  Such
notice shall include copies of the pertinent portion of any written
communication from a Tax Authority and contain

 

33

--------------------------------------------------------------------------------


 

factual information (to the extent known) describing any asserted Tax Liability
and/or other relevant Tax matters in reasonable detail.  The failure of one
Company to notify the other of such communication in accordance with the
immediately preceding sentences shall not relieve such other Company of any
liability or obligation to pay such Tax or make indemnification payments under
this Agreement, except to the extent that the failure timely to provide such
notification actually prejudices the ability of such other Company to contest
such Tax Liability (or contest any determination in respect of any Refund or Tax
Benefit) or increases the amount of such Tax Liability (or reduces the amount of
such Refund or Tax Benefit).

 

Section 9.02                             Control of Tax Contests.

 

(a)                               Separate Returns.  Except in the case of any
Competent Authority Proceeding (which shall be governed by Section 9.02(c)):

 

(i)             In the case of any Tax Contest with respect to any Johnson
Controls Separate Return, Johnson Controls shall have exclusive control over
such Tax Contest, including exclusive authority with respect to any settlement
of such Tax Contest, subject to Section 9.02(b) and Section 9.02(d).

 

(ii)          In the case of any Tax Contest with respect to any Adient Separate
Return, Adient shall have exclusive control over such Tax Contest, including
exclusive authority with respect to any settlement of such Tax Contest, subject
to Section 9.02(b) and Sections 9.02(e) and (f).

 

(b)                                 Combined Returns and Non-Recoverable
Transaction Tax Returns.  Except in the case of any Competent Authority
Proceeding (which shall be governed by Section 9.02(c)), in the case of any Tax
Contest with respect to any Combined Return or Non-Recoverable Transaction Tax
Return, Johnson Controls shall have exclusive control over such Tax Contest,
including exclusive authority with respect to any settlement of such Tax
Contest, subject to Section 9.02(b) and Section 9.02(d).

 

(c)                                  Competent Authority Proceedings.  In the
event that a Tax Authority proposes an adjustment with respect to a Tax Return
of a Company (the “Adjusted Company”) or a member of its Group, and, in
connection with such adjustment, a corresponding adjustment or other relief may
be available to the other Company or a member of its Group pursuant to a
Competent Authority Proceeding, the Adjusted Company shall promptly notify the
other Company of such adjustment and the Companies shall cooperate in good faith
to determine whether to initiate a Competent Authority Proceeding to request
such corresponding adjustment or other relief.  If the Companies initiate any
such Competent Authority Proceeding, the Adjusted Company shall have the right
to control such Competent Authority Proceeding; provided that (i) the Adjusted
Company shall keep the other Company reasonably informed in a timely manner of
all significant developments in respect of such Competent Authority Proceeding,
and all significant actions taken or proposed to be taken by the Adjusted
Company with respect to such Tax Contest, (ii) the Adjusted Company shall timely
provide the other Company with copies of any written materials prepared,
furnished or received in connection with such Competent Authority Proceeding,
(iii) the Adjusted Company shall consult with the other Company reasonably in
advance of taking any significant action in connection with such Competent
Authority Proceeding, (iv) the Adjusted Company shall consult with the other
Company and offer the other Company a reasonable

 

34

--------------------------------------------------------------------------------


 

opportunity to comment before submitting any written materials prepared or
furnished in connection with such Competent Authority Proceeding and shall
consider the other Company’s comments in good faith, (v) the Adjusted Company
shall conduct such Competent Authority Proceeding diligently and in good faith
as if it were the only party in interest in connection with such Competent
Authority Proceeding, and (vi) the Adjusted Company shall not settle, compromise
or abandon any such Competent Authority Proceeding without the prior written
consent of the other Company, which consent shall not be unreasonably withheld,
conditioned or delayed.  The other Company shall cooperate with the Adjusted
Company (including by providing any necessary information reasonably requested
by the Adjusted Company) with respect to the conduct of any such Competent
Authority Proceeding.  In making any decisions in connection with any Competent
Authority Proceeding described in this Section 9.02(c) (including the
determination whether to initiate such Competent Authority Proceeding, relief to
be sought pursuant to such Competent Authority Proceeding and actions to be
taken in connection with such Competent Authority Proceeding), the Companies
shall seek to minimize the aggregate Tax Liability of the Johnson Controls Group
and the Adient Group.

 

(d)                                 Adient Rights.  In the case of any Tax
Contest described in Section 9.02(a)(i) or (b) (other than, in each case, any
Tax Contest described in Section 9.02(f)), if (x) as a result of such Tax
Contest, Adient could reasonably be expected to (A) become liable to make any
indemnification payment to Johnson Controls hereunder in excess of $1 million or
(B) not have Foreign Corporation Status as of immediately after the Distribution
and (y) Johnson Controls has control of such Tax Contest pursuant to
Section 9.02(a)(i) or (b), as applicable, then (i) Johnson Controls shall keep
Adient reasonably informed in a timely manner of all significant developments in
respect of such Tax Contest and all significant actions taken or proposed to be
taken by Johnson Controls with respect to such Tax Contest, (ii) Johnson
Controls shall timely provide Adient with copies of any written materials
prepared, furnished or received in connection with such Tax Contest,
(iii) Johnson Controls shall consult with Adient reasonably in advance of taking
any significant action in connection with such Tax Contest, (iv) Johnson
Controls shall consult with Adient, offer Adient a reasonable opportunity to
comment before submitting any written materials prepared or furnished in
connection with such Tax Contest and shall consider Adient’s comments in good
faith, (v) Johnson Controls shall defend such Tax Contest diligently and in good
faith as if it were the only party in interest in connection with such Tax
Contest, and (vi) Johnson Controls shall not settle, compromise or abandon any
such Tax Contest in a manner that would disproportionately disadvantage Adient
and, in determining whether to settle, compromise or abandon any such Tax
Contest, Johnson Controls shall otherwise make such determination in good faith
as if it were the only party in interest in connection with such Tax Contest.

 

(e)                                  Johnson Controls Rights.  In the case of
any Tax Contest described in Section 9.02(a)(ii), if (x) as a result of such Tax
Contest, Johnson Controls could reasonably be expected to become liable to make
any indemnification payment to Adient hereunder in excess of $1 million and
(y) Adient has the right to control such Tax Contest pursuant to
Section 9.02(a)(ii), then (i) Adient shall keep Johnson Controls reasonably
informed in a timely manner of all significant developments in respect of such
Tax Contest and all significant actions taken or proposed to be taken by Adient
with respect to such Tax Contest, (ii) Adient shall timely provide Johnson
Controls with copies of any written materials prepared, furnished or received in
connection with such Tax Contest, (iii) Adient shall consult with Johnson

 

35

--------------------------------------------------------------------------------


 

Controls reasonably in advance of taking any significant action in connection
with such Tax Contest, (iv) Adient shall consult with Johnson Controls and offer
Johnson Controls a reasonable opportunity to comment before submitting any
written materials prepared or furnished in connection with such Tax Contest and
shall consider Johnson Controls’ comments in good faith, (v) Adient shall defend
such Tax Contest diligently and in good faith as if it were the only party in
interest in connection with such Tax Contest, and (vi) Adient shall not settle,
compromise or abandon any such Tax Contest without obtaining the prior written
consent of Johnson Controls, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that, in the case of any Tax Contest with
respect to any Electronics Entity, to the extent such Tax Contest involves a
claim that could reasonably be expected to result in Electronics Business Taxes
and Taxes that are not Electronics Business Taxes (an “Electronics Tax
Contest”), (A) the Companies shall cooperate to separate such Electronics Tax
Contest into two Tax Contests, one Tax Contest relating exclusively to
Electronics Business Taxes (over which Tax Contest Johnson Controls shall have
exclusive control, including exclusive authority with respect to any settlement,
subject to Section 9.02(b) and Section 9.02(d)) and the other Tax Contest
relating to all other Taxes of any Electronics Entity (over which Tax Contest
Adient shall have exclusive control, including exclusive authority with respect
to any settlement, subject to this Section 9.02(e) (other than this proviso))
and (B) if it is not possible to separate such Tax Contest in the manner set
forth in clause (A), the Controlling Party shall have the right to control such
Tax Contest, provided that the foregoing provisions of this
Section 9.02(e) (other than this proviso) shall apply to such Tax Contest (for
this purpose, substituting the term “Controlling Party,” for the term “Adient”
and substituting the term “Non-Controlling Party” for the term “Johnson
Controls”).  For purposes of this Section 9.02(e), in the case of any
Electronics Tax Contest, the Controlling Party shall be whichever of Adient or
Johnson Controls would be reasonably expected to bear the greater Tax Liability
in connection with such Electronics Tax Contest, and the Non-Controlling Party
shall be whichever Company is not the Controlling Party with respect to such
Electronics Tax Contest.

 

(f)                                   Separation Related Tax Contests.  Johnson
Controls shall have exclusive control over any Separation Related Tax Contest,
including exclusive authority with respect to any settlement of such Tax
Contest, subject to the following provisions of this Section 9.02(f).  In the
event of any Separation Related Tax Contest as a result of which Adient could
reasonably be expected to (x) become liable for any Separation Tax Losses or
(y) not have Foreign Corporation Status as of immediately after the
Distribution, (A) Johnson Controls shall keep Adient reasonably informed in a
timely manner of all significant developments in respect of such Tax Contest and
all significant actions taken or proposed to be taken by Johnson Controls with
respect to such Tax Contest, (B) Johnson Controls shall timely provide Adient
with copies of any written materials prepared, furnished or received in
connection with such Tax Contest, (C) Johnson Controls shall consult with Adient
reasonably in advance of taking any significant action in connection with such
Tax Contest, and (D) Johnson Controls shall offer Adient a reasonable
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Tax Contest.  Notwithstanding anything in the
preceding sentence to the contrary, the final determination of the positions
taken, including with respect to settlement or other disposition, in any
Separation Related Tax Contest shall be made in the sole discretion of Johnson
Controls and shall be final and not subject to the dispute resolution provisions
of Section 13 of this Agreement or Article VII of the Separation and
Distribution Agreement.

 

36

--------------------------------------------------------------------------------


 

(g)                                  Power of Attorney.

 

(i)             Each member of the Adient Group shall execute and deliver to
Johnson Controls (or such member of the Johnson Controls Group as Johnson
Controls shall designate) any power of attorney or other similar document
reasonably requested by Johnson Controls (or such designee) in connection with
any Tax Contest controlled by Johnson Controls that is described in this
Section 9.

 

(ii)          Each member of the Johnson Controls Group shall execute and
deliver to Adient (or such member of the Adient Group as Adient shall designate)
any power of attorney or other similar document reasonably requested by Adient
(or such designee) in connection with any Tax Contest controlled by Adient that
is described in this Section 9.

 

Section 10.                                   Effective Date; Termination of
Prior Intercompany Tax Allocation Agreements.  This Agreement shall be effective
as of the Effective Time.  To the knowledge of the parties hereto, there are no
prior intercompany Tax allocation agreements or arrangements solely between or
among Johnson Controls and/or any of its Subsidiaries, on the one hand, and
Adient and/or any of its Subsidiaries, on the other hand and no termination of
any such arrangement or agreement, or any settlement of amounts owing in respect
of any such arrangement or agreement should be required.  To the extent that,
contrary to the expectation of the parties, there is any such intercompany
arrangement or agreement in place as of immediately prior to the Effective Time,
(i) such arrangement or agreement shall be deemed terminated with effect as of
the Effective Time, and (ii) amounts due under such agreements as of the date on
which the Effective Time occurs shall be settled as promptly as practicable. 
Upon such settlement, no further payments by or to Johnson Controls or any of
its Subsidiaries or by or to Adient or any of its Subsidiaries with respect to
such agreements shall be made, and all other rights and obligations resulting
from such agreements between the Companies and their Affiliates shall cease at
such time.  Any payments pursuant to such agreements shall be disregarded for
purposes of computing amounts due under this Agreement.

 

Section 11.                                   Survival of Obligations.  The
representations, warranties, covenants and agreements set forth in this
Agreement shall be unconditional and absolute and shall remain in effect without
limitation as to time.

 

Section 12.                                   Treatment of Payments; Tax
Gross-Up.

 

Section 12.01                      Treatment of Tax Indemnity and Tax Benefit
Payments.  In the absence of any change in Tax treatment under the Code or other
applicable Tax Law and except as otherwise agreed between the Companies, for all
Income Tax purposes, the Companies agree to treat, and to cause their respective
Affiliates to treat, (i) any indemnity payment required by this Agreement or by
the Separation and Distribution Agreement, as applicable (in the case of each of
clauses (A), (B) and (C), subject to clause (D)), (A) in the case of an
indemnity payment attributable to the Distribution, a contribution by Johnson
Controls to Adient or a distribution by Adient to Johnson Controls, as the case
may be, occurring immediately prior to the Distribution (but only to the extent
the payment does not relate to a Tax allocated to the payor in accordance with
Section 1552 of the Code or the Treasury Regulations thereunder or Treasury
Regulation Section 1.1502-33(d) (or under corresponding principles of other
applicable Tax Laws)), (B) in the case of an indemnity payment attributable to
an Old Johnson Controls Internal Distribution or Old

 

37

--------------------------------------------------------------------------------


 

Johnson Controls Internal Contribution, a contribution by the relevant Old
Johnson Controls Internal Distributing to the relevant Old Johnson Controls
Internal Controlled or a distribution by the relevant Old Johnson Controls
Internal Controlled to the relevant Old Johnson Controls Internal Distributing,
as the case may be, occurring immediately prior to the relevant Old Johnson
Controls Internal Distribution, (C) in the case of an indemnity payment
attributable to the Old Johnson Controls Jersey SpinCo Sale or the TSub Jersey
SpinCo Sale or any sale of the Adient Assets or assumption of the Adient
Liabilities pursuant to the Separation Transactions, an adjustment to the
purchase price, or (D) in the case of an indemnity payment attributable to a
transfer of Adient Assets or assumption of Adient Liabilities (other than
pursuant to a sale), or in any other case described in clauses (A), (B) or
(C) above to the extent appropriate, as payments of an assumed or retained
liability; and (ii) any payment of interest or State Income Taxes by or to a Tax
Authority, as taxable or deductible, as the case may be, to the Company entitled
under this Agreement to retain such payment or required under this Agreement to
make such payment.

 

Section 12.02                      Tax Gross-Up.  If notwithstanding the manner
in which payments described in clause (i) of Section 12.01 were reported, there
is an adjustment to the Tax Liability of a Company as a result of its receipt of
a payment pursuant to this Agreement or the Separation and Distribution
Agreement, such payment shall be appropriately adjusted so that the amount of
such payment, reduced by the amount of all Income Taxes payable with respect to
the receipt thereof (but taking into account all correlative Tax Benefits
resulting from the payment of such Income Taxes), shall equal the amount of the
payment which the Company receiving such payment would otherwise be entitled to
receive.

 

Section 12.03                      Interest.  Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under this Agreement with respect to
the period from the date that the Indemnitee made a payment of Tax to a Tax
Authority to the date that the Indemnitor reimbursed the Indemnitee for such Tax
payment, the interest payment shall be treated as interest expense to the
Indemnitor (deductible to the extent provided by Law) and as interest income by
the Indemnitee (includible in income to the extent provided by Law).  The amount
of the payment shall not be adjusted to take into account any associated Tax
Benefit to the Indemnitor or increase in Tax to the Indemnitee.

 

Section 13.                                   Disagreements.

 

Section 13.01                      Dispute Resolution.  The Companies desire
that collaboration will continue between them.  Accordingly, they will try, and
they will cause their respective Group members to try, to resolve in good faith
all disagreements regarding their respective rights and obligations under this
Agreement, including any amendments hereto.  In furtherance thereof, in the
event of any dispute or disagreement (other than a High-Level Dispute) (a “Tax
Advisor Dispute”) between any member of the Johnson Controls Group and any
member of the Adient Group as to the interpretation of any provision of this
Agreement or the performance of obligations hereunder, the Tax departments of
the Companies shall negotiate in good faith to resolve the Tax Advisor Dispute. 
If such good faith negotiations do not resolve the Tax Advisor Dispute, then the
matter will be referred to a Tax Advisor acceptable to each of the Companies. 
The Tax Advisor may, in its discretion, obtain the services of any third-party
appraiser, accounting firm or consultant that the Tax Advisor deems necessary to
assist it in resolving such disagreement.  The Tax Advisor shall furnish written
notice to the Companies of its resolution of any

 

38

--------------------------------------------------------------------------------


 

such Tax Advisor Dispute as soon as practicable, but in any event no later than
forty-five (45) days after its acceptance of the matter for resolution.  Any
such resolution by the Tax Advisor shall be consistent with the terms of this
Agreement, and if so consistent, shall be conclusive and binding on the
Companies.  Following receipt of the Tax Advisor’s written notice to the
Companies of its resolution of the Tax Advisor Dispute, the Companies shall each
take or cause to be taken any action necessary to implement such resolution of
the Tax Advisor.  In accordance with Section 15, each Company shall pay its own
fees and expenses (including the fees and expenses of its representatives)
incurred in connection with the referral of the matter to the Tax Advisor.  All
fees and expenses of the Tax Advisor in connection with such referral shall be
shared equally by the Companies.  Any High-Level Dispute shall be resolved
pursuant to the procedures set forth in Article VII of the Separation and
Distribution Agreement.

 

Section 13.02                      Injunctive Relief.  Nothing in this
Section 13 will prevent either Company from seeking injunctive relief if
reasonably necessary to avoid irreparable harm.  Notwithstanding anything to the
contrary in this Agreement, the Separation and Distribution Agreement or any
Ancillary Agreement, Johnson Controls and Adient are the only members of their
respective Groups entitled to commence a dispute resolution procedure under this
Agreement, and each of Johnson Controls and Adient will cause its respective
Group members not to commence any dispute resolution procedure other than
through such party as provided in this Section 13.

 

Section 14.                                   Late Payments.  Any amount owed by
one party to another party under this Agreement which is not paid when due shall
bear interest at the Prime Rate plus two percent (2%), compounded semiannually,
from the due date of the payment to the date paid.  To the extent interest
required to be paid under this Section 14 duplicates interest required to be
paid under any other provision of this Agreement, interest shall be computed at
the higher of the interest rate provided under this Section 14 or the interest
rate provided under such other provision.

 

Section 15.                                   Expenses.  Except as otherwise
provided in this Agreement, each party and its Affiliates shall bear their own
expenses incurred in connection with preparation of Tax Returns, Tax Contests,
and other matters related to Taxes under the provisions of this Agreement.

 

Section 16.                                   General Provisions.

 

Section 16.01                      Addresses and Notices.  All notices,
requests, claims, demands or other communications under this Agreement shall be
in writing, together with a copy by electronic mail (which shall not constitute
notice), and shall be given or made (and shall be deemed to have been duly given
or made upon acknowledgment of receipt) by delivery in person, by overnight
courier service or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Companies at the following addresses (or at
such other address for a Company as shall be specified in a notice given in
accordance with this Section 16.01):

 

39

--------------------------------------------------------------------------------


 

If to Johnson Controls:

 

Johnson Controls International plc
5757 North Green Bay Avenue
Milwaukee, Wisconsin 53209
Attention:  General Counsel
Email: CO-General.Counsel@jci.com

 

If to Adient:

 

Adient Limited
833 East Michigan Street, Suite 1100
Milwaukee, Wisconsin 53202
Attention: General Counsel
Email: CO-General.Counsel@adient.com

 

A Company may, by notice to the other Company, change the address to which such
notices are to be given.

 

Section 16.02                      Assignability.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns; provided that neither Company nor any such party thereto
may assign its rights or delegate its obligations under this Agreement without
the express prior written consent of the other Company hereto.  Notwithstanding
the foregoing, no such consent shall be required for the assignment of a party’s
rights and obligations under this Agreement and the Ancillary Agreements (except
as may be otherwise provided in any such Ancillary Agreement) in whole (i.e.,
the assignment of a party’s rights and obligations under this Agreement and all
Ancillary Agreements all at the same time) in connection with a change of
control of a Company so long as the resulting, surviving or transferee Person
assumes all the obligations of the relevant party thereto by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Company. Nothing in this Section 16.02 is intended to, or shall be
construed to, prohibit either Company or any member of its Group from being
party to or undertaking a change of control.

 

Section 16.03                      Waiver.  Waiver by a Company of any default
by the other Company of any provision of this Agreement shall not be deemed a
waiver by the waiving Company of any subsequent or other default, nor shall it
prejudice the rights of the other Company.  No failure or delay by a Company in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall a single or partial exercise thereof prejudice any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

Section 16.04                      Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.  Upon such determination, the
Companies shall negotiate in good faith in

 

40

--------------------------------------------------------------------------------


 

an effort to agree upon such a suitable and equitable provision to effect the
original intent of the Companies.

 

Section 16.05                      Authority.  Johnson Controls represents on
behalf of itself and each other member of the Johnson Controls Group, and Adient
represents on behalf of itself and each other member of the Adient Group, as
follows:  (i) each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and (ii) this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms thereof.

 

Section 16.06                      Further Action.  The parties shall execute
and deliver all documents, provide all information, and take or refrain from
taking action as may be necessary or appropriate to achieve the purposes of this
Agreement, including the execution and delivery to the other parties and their
Affiliates and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Section 9.

 

Section 16.07                      Integration.  This Agreement, the Ancillary
Agreements and the Exhibits, Schedules and appendices hereto and thereto contain
the entire agreement between the Companies with respect to the subject matter
hereof, supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Companies
other than those set forth or referred to herein or therein.  In the event of
any inconsistency between this Agreement, the Separation and Distribution
Agreement, any other agreements relating to the transactions contemplated by the
Separation and Distribution Agreement, or the Tax Allocation Agreement, with
respect to matters addressed herein, the provisions of this Agreement shall
control.

 

Section 16.08                      Construction.  The language in all parts of
this Agreement shall in all cases be construed according to its fair meaning and
shall not be strictly construed for or against any party.  The captions, titles
and headings included in this Agreement are for convenience only, and do not
affect this Agreement’s construction or interpretation.  Unless otherwise
indicated, all “Section” references in this Agreement are to sections of this
Agreement.

 

Section 16.09                      No Double Recovery.  No provision of this
Agreement shall be construed to provide an indemnity or other recovery for any
costs, damages, or other amounts for which the damaged party has been fully
compensated under any other provision of this Agreement or under any other
agreement or action at Law or equity.  Unless expressly required in this
Agreement, a party shall not be required to exhaust all remedies available under
other agreements or at Law or equity before recovering under the remedies
provided in this Agreement.

 

Section 16.10                      Currency.  All amounts payable pursuant to
this Agreement shall be payable in U.S. dollars, based on the conversion rate
used at the time that the obligation to pay arises in the financial reporting
systems of the party receiving such payment.

 

Section 16.11                      Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective

 

41

--------------------------------------------------------------------------------


 

when one or more counterparts have been signed by each of the Companies and
delivered to the other Company.  Each Company acknowledges that it and each
other Company is executing certain of the Ancillary Agreements by facsimile,
stamp or mechanical signature, and that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format
(.pdf) shall be effective as delivery of such executed counterpart of this
Agreement.  Each Company expressly adopts and confirms each such facsimile,
stamp or mechanical signature (regardless of whether delivered in person, by
mail, by courier, by facsimile or by email in portable document format (.pdf))
made in its respective name as if it were a manual signature delivered in
person, agrees that it will not assert that any such signature or delivery is
not adequate to bind such Company to the same extent as if it were signed
manually and delivered in person and agrees that, at the reasonable request of
the other Company at any time, it will as promptly as reasonably practicable
cause this Agreement to be manually executed (such execution to be as of the
date of the initial date thereof) and delivered in person, by mail or by
courier.

 

Section 16.12                      Governing Law.  This Agreement (and any
claims or disputes arising out of or related hereto or to the transactions
contemplated hereby or to the inducement of any party to enter herein, whether
for breach of contract, tortious conduct or otherwise and whether predicated on
common Law, statute or otherwise) shall be governed by and construed and
interpreted in accordance with the Laws of the State of New York irrespective of
the choice of laws principles of the State of New York including all matters of
validity, construction, effect, enforceability, performance and remedies.

 

Section 16.13                      Jurisdiction.  If any dispute arises out of
or in connection with this Agreement, except as expressly contemplated by
another provision of this Agreement, the parties irrevocably (and the parties
will cause each other member of their respective Group to irrevocably)
(a) consent and submit to the exclusive jurisdiction of any federal court
sitting in the Borough of Manhattan in The City of New York (or, only if such
court lacks subject matter jurisdiction, in any New York State court sitting in
the Borough of Manhattan in The City of New York), (b) waive any claims of forum
non conveniens, and agree to submit to the jurisdiction of such courts, as
provided in New York General Obligations Law § 5-1402, (c) agree that service of
any process, summons, notice or document by United States registered mail to
each Company’s respective address set forth in Section 16.01 shall be effective
service of process for any litigation brought against it in any such court or
for the taking of any other acts as may be necessary or appropriate in order to
effectuate any judgment of said courts and (d) WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

 

Section 16.14                      Amendment.  No provisions of this Agreement
shall be deemed waived, amended, supplemented or modified by a Company, unless
such waiver, amendment, supplement or modification is in writing and signed by
the authorized representative of the Company against whom it is sought to
enforce such waiver, amendment, supplement or modification.

 

Section 16.15                      Adient Subsidiaries.  If, at any time, Adient
acquires or creates one or more subsidiaries that are includable in the Adient
Group, they shall be subject to this Agreement and all references to the Adient
Group herein shall thereafter include a reference to such subsidiaries.

 

42

--------------------------------------------------------------------------------


 

Section 16.16                      Successors.  This Agreement shall be binding
on and inure to the benefit of any successor by merger, acquisition of assets,
or otherwise, to any of the parties hereto (including, but not limited to, any
successor of Johnson Controls or Adient succeeding to the Tax attributes of
either under Section 381 of the Code), to the same extent as if such successor
had been an original party to this Agreement.

 

Section 16.17                      Injunctions.  Subject to the provisions of
Section 13, the parties acknowledge that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached.  The parties
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court having jurisdiction, such remedy being in
addition to any other remedy to which they may be entitled at Law or in equity.

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

 

 

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

 

 

 

 

By:

/s/ Brian J. Stief

 

Name: Brian J. Stief

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ADIENT LIMITED

 

 

 

 

 

By:

/s/ Cathleen A. Ebacher

 

Name: Cathleen A. Ebacher

 

Title: Vice President, General Counsel and Secretary

 

[Signature Page to Tax Matters Agreement]

 

44

--------------------------------------------------------------------------------